Exhibit 10.3

SECOND

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

OCLARO, INC.

as Parent,

OCLARO TECHNOLOGY LIMITED

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, INC.

as the Agent

Dated as of November 2, 2012

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   1.   DEFINITIONS AND CONSTRUCTION      1      1.1  

Definitions

     1      1.2  

Accounting Terms

     1      1.3  

Code

     2      1.4  

Construction

     2      1.5  

Schedules and Exhibits

     2    2.       LOANS AND TERMS OF PAYMENT      2      2.1  

Revolver Advances

     2      2.2  

Reserved

     3      2.3  

Borrowing Procedures and Settlements

     3      2.4  

Payments; Reductions of Commitments; Prepayments

     8      2.5  

Overadvances

     10      2.6  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     10      2.7  

Crediting Payments

     12      2.8  

Designated Account

     12      2.9  

Maintenance of Loan Account; Statements of Obligations

     12      2.10  

Fees

     12      2.11  

Letters of Credit

     13      2.12  

LIBOR Option

     16      2.13  

Capital Requirements

     18      2.14  

Accordion

     19    3.   CONDITIONS; TERM OF AGREEMENT      20      3.1  

Conditions Precedent to the Initial Extension of Credit

     20      3.2  

Conditions Precedent to all Extensions of Credit

     20      3.3  

Maturity

     21      3.4  

Effect of Maturity

     21      3.5  

Early Termination by Borrower

     21      3.6  

Conditions Subsequent

     21    4.   REPRESENTATIONS AND WARRANTIES      21      4.1  

Due Organization and Qualification; Subsidiaries

     21      4.2  

Due Authorization; No Conflict

     22      4.3  

Governmental Consents

     23      4.4  

Binding Obligations; Perfected Liens

     23      4.5  

Title to Assets; No Encumbrances

     23      4.6  

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

     23      4.7  

Litigation

     24      4.8  

Compliance with Laws

     24      4.9  

No Material Adverse Change

     24      4.10      

Fraudulent Transfer

     24      4.11  

Employee Benefits

     24      4.12  

Environmental Condition

     24      4.13  

Intellectual Property

     25      4.14  

Leases

     25      4.15  

Deposit Accounts and Securities Accounts

     25      4.16  

Complete Disclosure

     25      4.17  

Material Contracts

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     4.18  

Patriot Act

     26      4.19  

Indebtedness

     26      4.20  

Payment of Taxes

     26      4.21  

Margin Stock

     26      4.22  

Governmental Regulation

     26      4.23  

OFAC

     26      4.24  

Employee and Labor Matters

     27      4.25  

Reserved

     27      4.26  

Eligible Accounts

     27      4.27  

Inventory

     27      4.28  

Equipment

     27      4.29  

Locations of Inventory and Equipment

     27      4.30  

Inventory Records

     27      4.31  

Inactive Subsidiaries

     27      4.32  

Registration of UK establishment

     28      4.33  

Pensions

     28      4.34  

No Filing or Stamp Taxes

     28    5.       AFFIRMATIVE COVENANTS      28      5.1  

Financial Statements, Reports, Certificates

     28      5.2  

Collateral Reporting

     28      5.3  

Existence

     29      5.4  

Maintenance of Properties

     29      5.5  

Taxes

     29      5.6  

Insurance

     29      5.7  

Inspection

     30      5.8  

Compliance with Laws

     30      5.9  

Environmental

     30      5.10  

Disclosure Updates

     30      5.11  

Formation of Subsidiaries

     31      5.12  

Further Assurances

     31      5.13  

Lender Meetings

     32      5.14  

Material Contracts

     32      5.15  

Location of Inventory and Equipment

     32      5.16  

Foreign Account Debtors

     32      5.17  

Accounts Receivables

     33      5.18  

Center of Main Interests

     33      5.19      

Pensions

     33    6.   NEGATIVE COVENANTS      33      6.1  

Indebtedness

     33      6.2  

Liens

     33      6.3  

Restrictions on Fundamental Changes

     33      6.4  

Disposal of Assets

     34      6.5  

Change Name

     34      6.6  

Nature of Business

     34      6.7  

Prepayments and Amendments

     34      6.8  

Change of Control

     34      6.9  

Restricted Junior Payments

     34      6.10  

Accounting Methods

     35      6.11  

Investments; Controlled Investments

     35   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     6.12  

Transactions with Affiliates

     35      6.13  

Use of Proceeds

     36      6.14  

Limitation on Issuance of Stock

     36      6.15  

Reserved

     36      6.16  

Consignments

     36      6.17  

Inventory and Equipment with Bailees

     36    7.   FINANCIAL COVENANTS      36      7.1  

Fixed Charge Coverage Ratio

     36    8.   EVENTS OF DEFAULT      36    9.   RIGHTS AND REMEDIES      38   
  9.1  

Rights and Remedies

     38      9.2  

Remedies Cumulative

     39    10.   WAIVERS; INDEMNIFICATION      39      10.1  

Demand; Protest; etc.

     39      10.2  

The Lender Group’s Liability for Collateral

     39      10.3  

Indemnification

     39    11.   NOTICES      40    12.   CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER      41    13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      42     
13.1  

Assignments and Participations

     42      13.2  

Successors

     44    14.   AMENDMENTS; WAIVERS      45      14.1  

Amendments and Waivers

     45      14.2  

Replacement of Certain Lenders

     46      14.3  

No Waivers; Cumulative Remedies

     47    15.       AGENT; THE LENDER GROUP      47      15.1  

Appointment and Authorization of Agent

     47      15.2  

Delegation of Duties

     47      15.3  

Liability of Agent

     48      15.4  

Reliance by Agent

     48      15.5  

Notice of Default or Event of Default

     48      15.6  

Credit Decision

     49      15.7  

Costs and Expenses; Indemnification

     49      15.8  

Agent in Individual Capacity

     50      15.9  

Successor Agent

     50      15.10      

Lender in Individual Capacity

     50      15.11  

Collateral Matters

     51      15.12  

Collateral Matters for UK Transaction Security

     52      15.13  

Restrictions on Actions by Lenders; Sharing of Payments

     54      15.14  

Agency for Perfection

     55      15.15  

Payments by Agent to the Lenders

     55      15.16  

Concerning the Collateral and Related Loan Documents

     55   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     15.17  

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     55      15.18  

Several Obligations; No Liability

     56    16.   WITHHOLDING TAXES      56    17.   GENERAL PROVISIONS      60
     17.1  

Effectiveness

     60      17.2  

Section Headings

     60      17.3  

Interpretation

     60      17.4  

Severability of Provisions

     60      17.5  

Bank Product Providers

     60      17.6  

Debtor-Creditor Relationship

     61      17.7  

Counterparts; Electronic Execution

     61      17.8  

Revival and Reinstatement of Obligations

     61      17.9  

Confidentiality

     61      17.10  

Lender Group Expenses

     62      17.11  

Survival

     62      17.12  

Patriot Act

     62      17.13  

Integration

     63      17.14  

Judgment Currency

     63      17.15  

Amendment and Restatement of Original Credit Agreement

     63   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate Exhibit
L-1    Form of LIBOR Notice Schedule A-1    Agent’s Account Schedule A-2   
Authorized Persons Schedule C-1    Revolver Commitments Schedule D-1   
Designated Account Schedule E-1    Existing Letters of Credit Schedule F-1   
Foreign Security Documents Schedule P-1    Permitted Investments Schedule P-2   
Permitted Intercompany Transactions Schedule P-3    Permitted Liens Schedule 1.1
   Definitions Schedule 3.1    Conditions Precedent Schedule 3.6    Conditions
Subsequent Schedule 4.1(b)    Capitalization of Parent Schedule 4.1(c)   
Capitalization of Parent’s Subsidiaries Schedule 4.6(a)    States of
Organization Schedule 4.6(b)    Chief Executive Offices Schedule 4.6(c)   
Organizational Identification Numbers Schedule 4.6(d)    Commercial Tort Claims
Schedule 4.7(a)    Material Litigation Schedule 4.7(b)    Status of Closing Date
Litigation Schedule 4.11    Defined Benefit Plans Schedule 4.12    Environmental
Matters Schedule 4.13    Intellectual Property Schedule 4.15    Deposit Accounts
and Securities Accounts Schedule 4.17    Material Contracts Schedule 4.19   
Permitted Indebtedness Schedule 4.29    Locations of Inventory and Equipment
Schedule 5.1    Financial Statements, Reports, Certificates Schedule 5.2   
Collateral Reporting Schedule 6.6    Nature of Business

 

v



--------------------------------------------------------------------------------

SECOND

AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of November    , 2012, by and among the lenders identified on the
signature pages hereof (each of such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter as a “Lender”, as
that term is hereinafter further defined), WELLS FARGO CAPITAL FINANCE, INC., a
California corporation, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
OCLARO, INC., a Delaware corporation (“Parent”), and OCLARO TECHNOLOGY LIMITED,
a company incorporated under the laws of England and Wales (“Borrower”).

WHEREAS, Agent and the Lenders, on the one hand, and Parent, Borrower and other
Subsidiaries of Parent as borrowers, on the other hand, are parties to that
certain (i) Credit Agreement, dated as of August 2, 2006 (as amended,
supplemented, or otherwise modified from time to time prior to July 26, 2011,
the “Initial Credit Agreement”) and (ii) Amended and Restated Credit Agreement
dated as of July 26, 2011 (as amended, supplemented, or otherwise modified from
time to time prior to the Closing Date, the “Amended and Restated Credit
Agreement” and together with the Initial Credit Agreement, the “Original Credit
Agreement”);

WHEREAS, Parent and Borrower have requested that the Original Credit Agreement
be amended and restated to, among other things, extend the maturity of the
obligations thereunder and remove certain parties as borrowers thereunder.

WHEREAS, subject to the foregoing, Agent and the Lenders are willing to so amend
and restate the Original Credit Agreement in accordance with the terms and
conditions hereof; it being understood that no repayment of the outstanding
amounts payable under the Original Credit Agreement as of the Closing Date is
being effected hereby but is merely an amendment and restatement in accordance
with the terms hereof.

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” or the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Borrower and its Subsidiaries or Parent and its
Subsidiaries, as applicable, on a consolidated basis, unless the context clearly
requires otherwise.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage
at such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(B) the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base or the Maximum Revolver Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that Parent or its
Subsidiaries are required to pay under this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
when due, and (B) amounts owing by Parent or its Subsidiaries to any Person to
the extent secured by a Lien on, or trust over, or preferential claim by
operation of law over, or claim of retention of title to, any of the Collateral
(other than a Permitted Lien which is a permitted purchase money Lien or the
interest of a lessor under a Capital Lease), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent’s
Liens (such as Liens, preferred claims, claims of retention of title, or trusts
in favor of employees, creditors, landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral.

2.2 Reserved.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed 10% of the Maximum Revolver Amount then in effect, or (ii) Swing Lender,
in its sole discretion, shall agree to make a Swing Loan notwithstanding the
foregoing limitation, Swing Lender shall make an Advance in the amount of such
requested Borrowing (any such Advance made solely by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and such Advances being
referred to as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account. Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender. Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances as set forth in Section 2.6(a), subject to
Section 2.12. Notwithstanding anything in this Section 2.3(b) to the contrary,
at any time that there is only one Lender, the Swing Lender shall not be
obligated to make a Swing Loan and requested Borrowings shall be made pursuant
to Section 2.3(c).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make
any Advance if it has knowledge that, and no Lender shall have the obligation to
make any Advance, if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrower on behalf of the
Lenders that Agent, in its Permitted Discretion deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or would be
created thereby, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than 10%
of the Maximum Revolver Amount then in effect, and (B) after giving effect to
such Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the Maximum Revolver Amount. In the event Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding sentence. In
such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrower, which shall continue to be bound by the provisions of Section 2.5.
Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to Borrower’s or its Subsidiaries’ Collections or payments received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m.
(California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, Overadvances, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(g)): (y) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans, Overadvances, and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans, Overadvances, and Protective Advances), and (z) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (California time) on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans, Overadvances, and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans, Overadvances, or Protective
Advances and, together with the portion of such Swing Loans, Overadvances, or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances, or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Parent or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders (other than a Defaulting
Lender if Agent has implemented the provisions of Section 2.3(g)), to be applied
to the outstanding Advances of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Protective
Advances and Overadvances, and each Lender with respect to the Advances other
than Swing Loans, Overadvances, and Protective Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances and
Overadvances owing to Agent, and the interests therein of each Lender, from time
to time and such register shall, absent manifest error, conclusively be presumed
to be correct and accurate.

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Revolver Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Revolver Commitment shall be deemed to be zero. The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Revolver Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Revolver Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
however, that any such assumption of the Revolver Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrower’s rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

(h) Independent Obligations. All Advances (other than Swing Loans, Overadvances,
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Revolver
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrower shall be remitted to Agent and all
(subject to Section 2.4(b)(iv) and Section 2.4(b)(ii)) such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of Dollar denominated
Letters of Credit and 115% of foreign currency denominated Letters of Credit
comprising the Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof), and
(iii) ratably, to the Bank Product Providers based upon amounts then certified
by the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrower may reduce the Revolver Commitments to an amount
(which may be zero) not less than the sum of (A) the Revolver Usage as of such
date, plus (B) the principal amount of all Advances not yet made as to which a
request has been given by Borrower under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such reduction shall be in an amount
which is not less than $[***] (unless the Revolver Commitments are being reduced
to zero and the amount of the Revolver Commitments in effect immediately prior
to such reduction are less than $[***]), shall be made by providing not less
than 5 Business Days prior written notice to Agent, and shall be irrevocable.
Once reduced, the Revolver Commitments may not be increased. Each such reduction
of the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrower may prepay the principal of any Advance at
any time in whole or in part.

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall immediately (or, with respect to
any intentional Overadvances made by Agent pursuant to Section 2.3(d)(ii), on
such other terms as shall be imposed by Agent and Lenders) pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate for the Interest Period in effect for such Obligation plus the
LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate then in effect plus
the Base Rate Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(f)) which
shall accrue at a rate equal to the LIBOR Rate Margin per annum times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable, in arrears, on the first day of each month at
any time that Obligations or Revolver Commitments are outstanding. Borrower
hereby authorizes Agent, from time to time without prior notice to Borrower, to
charge all interest, Letter of Credit fees, and all other fees payable hereunder
or under any of the other Loan Documents (in each case, as and when due and
payable), all costs and expenses payable hereunder or under any of the other
Loan Documents (in each case, as and when accrued or incurred), and all Lender
Group Expenses (as and when accrued or incurred), all charges, commissions,
fees, and costs provided for in Section 2.11(f) (as and when accrued or
incurred), all fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans. Any interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement that are charged to the Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 11:00 a.m. (California time). If any payment item is received into
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Designated Account. Agent is authorized to make the Advances and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance or Swing Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with all Advances (including Protective Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or arranged by Issuing Lender
for Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.7, the Loan Account will
be credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall render monthly statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

2.10 Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.375% per annum times the result of (A) the aggregate amount
of the Revolver Commitments, less (B) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrower shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
Borrower that Borrower is and shall be deemed to be an applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the proposed expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, the conditions of drawing, and, in
the case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent or its Subsidiaries (1) in respect of (A) a
lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender. The Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if any of the
following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or

(ii) the Letter of Credit Usage would exceed $20,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3), Borrower’s
obligation to pay the amount of such Letter of Credit Disbursement to Issuing
Lender shall be automatically converted into an obligation to pay the resulting
Advance. Promptly following receipt by Agent of any payment from Borrower
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrower for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower’s
own, and Borrower understands and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission (other than
the gross negligence or willful misconduct of the Issuing Lender, or any other
member of the Lender Group, or any Underlying Issuer), in following Borrower’s
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto. Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrower against such
Underlying Issuer. Borrower hereby agrees to indemnify, save, defend, and hold
Issuing Lender and the other members of the Lender Group harmless with respect
to any loss, cost, expense (including reasonable attorneys fees), or liability
(other than Taxes, which shall be governed by Section 16) incurred by them as a
result of the Issuing Lender’s indemnification of an Underlying Issuer;
provided, however, that Borrower shall not be obligated hereunder to indemnify
for any such loss, cost, expense, or liability to the extent that it is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Borrower hereby acknowledges and agrees that none of
the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

(d) The obligation of Borrower to reimburse the Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrower or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(e) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(f) Borrower acknowledges and agrees that any and all issuance charges, usage
charges, commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable immediately by Borrower to Agent for the
account of the Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Closing Date, the usage charge imposed by the Underlying Issuer
is 0.825% per annum times the undrawn amount of each Underlying Letter of
Credit, that such usage charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(g), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day). Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except (a) changes of general applicability in corporate income tax
laws and (b) changes in the rate of tax on the overall income of the Lender) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Revolver
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error); provided, however, that Borrower
shall not be required to compensate any Lender pursuant to this Section 2.13(a)
for such reduction of rate of return on capital incurred more than 180 days
prior to the date that such Lender delivers such statement. In determining such
amount, such Lender may use any reasonable averaging and attribution methods.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then, at Borrower’s request, such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Revolver
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Revolver Commitments, pursuant to an Assignment and
Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

2.14 Accordion.

(a) At the option of Borrower (but subject to the conditions set forth in clause
(b) below), the Revolver Commitments may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments not to exceed
$50,000,000 (each such increase, an “Increase”). Agent shall invite each Lender
to increase its Revolver Commitments (it being understood that no Lender shall
be obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrower, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent or Borrower may invite any prospective lender who
is reasonably satisfactory to Agent and Borrower to become a Lender in
connection with a proposed Increase. Any Increase shall be in an amount of at
least $5,000,000 and integral multiples of $5,000,000 in excess thereof. In no
event may the Revolver Commitments be increased pursuant to this Section 2.14 on
more than 3 occasions in the aggregate for all such Increases.

(b) Each of the following shall be conditions precedent to any Increase:

(i) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,

(iii) Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries, and

(iv) Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be, with respect to
Revolving Loans made pursuant to the increased Revolver Commitments, higher than
or equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments, the
“Increase Date”)) and shall have communicated the amount of such interest
margins to Agent. Any Increase Joinder may, with the consent of Agent, Borrower
and the Lenders or prospective lenders agreeing to the proposed Increase, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.14
(including any amendment necessary to effectuate the interest margins for the
Revolving Loans to be made pursuant to the increased Revolver Commitments).
Anything to the contrary contained herein notwithstanding, if the interest
margin that is to be applicable to the Revolving Loans to be made pursuant to
the increased Revolver Commitments are higher than the interest margin
applicable to the Revolving Loans immediately prior to the applicable Increase
Date (the amount by which the interest margin is higher, the “Excess”), then the
interest margin applicable to the Revolving Loans immediately prior to the
Increase Date shall be increased by the amount of the Excess, effective on the
applicable Increase Date, and without the necessity of any action by any party
hereto.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

(v) unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments pursuant to this Section 2.14.

(c) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Lenders”) shall assign to any Lender which is acquiring a new
or additional Revolver Commitment on the Increase Date (the “Post-Increase
Lenders”), and such Post-Increase Revolver Lenders shall purchase from each
Pre-Increase Revolver Lender, at the principal amount thereof, such interests in
the Revolving Loans and participation interests in Letters of Credit on such
Increase Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Loans and participation interests
in Letters of Credit will be held by Pre-Increase Revolver Lenders and
Post-Increase Revolver Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased Revolver Commitments.

(d) The Revolving Loans and Revolver Commitments established pursuant to this
Section 2.14 shall constitute Revolving Loans and Revolver Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents. Borrower shall take any actions reasonably required by Agent to
ensure and demonstrate that the Liens and security interests granted by the Loan
Documents continue to be perfected under the Code or otherwise after giving
effect to the establishment of any such new Revolver Commitments.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Parent or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on November 2, 2017 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Revolver Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Revolver Commitments have
been terminated. When all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon 10
Business Days (or a shorter time if agreed by Agent) prior written notice to
Agent, to terminate this Agreement and terminate the Revolver Commitments
hereunder by repaying to Agent all of the Obligations in full.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an Event of Default).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrower, jointly and severally, makes the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Parent and each of its Subsidiaries (i) is duly organized or incorporated
and existing and, where applicable, in good standing under the laws of the
jurisdiction of its organization or incorporation, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.1(b) is a complete and accurate description, as of
the Closing Date, of the authorized capital Stock of Parent, by class, and of
the number of shares of each such class that are issued and outstanding. Other
than as described on Schedule 4.1(b), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument, except for options, warrants, and
restricted stock granted to employees, management, and directors in the ordinary
course of Parent’s business as in effect on the Closing Date so long as the
granting of such options, warrants or restricted stock (x) does not result in a
Change of Control and (y) is not otherwise prohibited hereunder. Parent is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock, except for certain cash
payments with respect to the warrants issued on March 22, 2007, to the investors
who purchased the Stock issued by Parent on or about the same date (the “2007
Warrants”), in connection with a Major Transaction (as such term is defined in
the 2007 Warrants). The foregoing sentence is not intended as the Lender Group’s
consent to any cash payments with respect to the 2007 Warrants.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Parent’s direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Parent. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Except as set forth in Section 6.9(a), neither
Parent nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of Parent’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which each, individually or collectively, is a
party do not and will not (i) violate any material provision of any foreign or
domestic federal, state, or local law or regulation applicable to any Loan Party
or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain which could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements and other foreign perfection filings, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens.

4.5 Title to Assets; No Encumbrances. Each of Parent and its Subsidiaries has
(a) good, sufficient and legal title to (in the case of fee interests or
freehold interest, as applicable, in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets are free and clear of Liens except for
Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Parent and each of its Subsidiaries is set forth
on Schedule 4.6(a) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

(b) The chief executive office of Parent and each of its Subsidiaries is located
at the address indicated on Schedule 4.6(b) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement).

(c) Parent’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).

(d) As of the Closing Date, neither Parent nor any of its Subsidiaries holds any
commercial tort claims having a value in excess of $100,000, except as set forth
on Schedule 4.6(d).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

4.7 Litigation.

(a) Except as disclosed on Schedule 4.7(a), there are no actions, suits, or
proceedings pending or, to the knowledge of Parent, after due inquiry,
threatened in writing against Parent or any of its Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the knowledge of Parent, after due inquiry, threatened against
Parent or any of its Subsidiaries, that individually if determined adversely to
Parent or any of its Subsidiaries could reasonably be expected to result in a
liability in excess of $1,000,000, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of Parent’s
and its Subsidiaries in connection with such actions, suits, or proceedings is
covered by insurance.

4.8 Compliance with Laws. Neither Parent nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9 No Material Adverse Change. All financial statements relating to Parent and
its Subsidiaries that have been delivered by Parent to Agent in connection with
the execution hereof at any time after the Closing Date have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Parent’s and its Subsidiaries’
consolidated financial condition as of the date thereof and results of
operations for the period then ended. Since June 30, 2012, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to the Parent and its
Subsidiaries.

4.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits. Except as set forth on Schedule 4.11, neither Parent nor
any of its Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Parent’s knowledge, after due inquiry, neither Parent nor any of its
Subsidiaries’ properties or assets has ever been used by Parent, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law and expected to involve liabilities in an aggregate amount in
excess of $1,000,000, (b) to Parent’s knowledge, neither Parent nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site which designation or identification could be expected to result in
liabilities in an aggregate amount in excess of $1,000,000, (c) neither Parent
nor any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law involving an aggregate amount in excess of $1,000,000 has
attached to any revenues or to any Real Property owned or operated by Parent or
its Subsidiaries, and (d) neither Parent nor any of its Subsidiaries nor any of
their respective facilities or operations is subject to any outstanding written
order, consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

4.13 Intellectual Property. To the knowledge of Parent and Borrower, each of
Parent and its Subsidiaries own, or hold licenses in, all trademarks, trade
names, copyrights, patents, and licenses that are necessary to the conduct of
its business as currently conducted, and attached hereto as Schedule 4.13 (as
updated from time to time) is a true, correct, and complete listing of all
material trademarks, trade names, copyrights, patents, and licenses as to which
Parent or one of its Subsidiaries is the owner or is an exclusive licensee;
provided, however, that Borrower may amend Schedule 4.13 to add additional
material intellectual property so long as such amendment occurs by written
notice to Agent at the time that Parent provides its Compliance Certificate
pursuant to Section 5.1.

4.14 Leases. Each of Parent and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the Parent or its Subsidiaries exists under any of them.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of Parent’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

4.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Parent’s industry) furnished by or
on behalf of Parent or its Subsidiaries in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, and all other such factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Parent’s industry)
hereafter furnished by or on behalf of Parent or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The Projections
delivered to Agent on September 14, 2012 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Parent’s good faith estimate, on the date such Projections are
delivered, of the Parent and its Subsidiaries’ future performance for the
periods covered thereby based upon assumptions believed by Parent to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to uncertainties and contingencies, many of
which are beyond the control of Parent and its Subsidiaries, that no assurances
can be given that such Projections will be realized, and that actual results may
differ in a material manner from such Projections).

4.17 Material Contracts. Set forth on Schedule 4.17 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of Parent and its Subsidiaries as of the
most recent date on which Parent provided its Compliance Certificate pursuant to
Section 5.1; provided, however, that Borrower may amend Schedule 4.17 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Parent provides its Compliance Certificate. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, each Material Contract (other
than those that have expired at the end of their normal terms) (a) is in full
force and effect and is binding upon and enforceable against Parent or its
Subsidiary and, to Parent and Borrower’s knowledge, after due inquiry, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of Parent or its Subsidiary.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by Parent or any of its
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of Parent and each of its Subsidiaries outstanding immediately
prior to the Closing Date that is to remain outstanding immediately after giving
effect to the closing hereunder on the Closing Date and such Schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of Parent and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Parent and its Subsidiaries and upon their respective assets, income, businesses
and franchises that are due and payable have been paid when due and payable.
Parent and each of its Subsidiaries have made adequate provision in accordance
with GAAP for all taxes not yet due and payable. Neither Parent nor Borrower
knows of any proposed tax assessment against Parent or any of its Subsidiaries
that is not being actively contested by Parent or such Subsidiary diligently, in
good faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.21 Margin Stock. Neither Parent nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

4.22 Governmental Regulation. Neither Parent nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Parent nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. Neither Parent nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. Neither Parent nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

4.24 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Parent and Borrower, threatened against Parent
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against Parent or its Subsidiaries that could reasonably be expected
to result in a material liability, or (iii) to the knowledge of Parent or
Borrower, after due inquiry, no union representation question existing with
respect to the employees of Parent or its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of Parent or its
Subsidiaries. None of Parent or its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of Parent or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from Parent or its Subsidiaries on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

4.25 Reserved.

4.26 Eligible Accounts. As to each Account that is identified by Borrower as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrower’s business,
(b) at the time so identified, owed to Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and
(c) at the time so identified, not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Accounts.

4.27 Inventory. Inventory of Loan Parties is, in all material respects, of good
and merchantable quality, free from known defects.

4.28 Equipment. Each material item of Equipment of Loan Parties is used or held
for use in their business and is, in all material respects, in good working
order, ordinary wear and tear and damage by casualty excepted.

4.29 Locations of Inventory and Equipment. Except as disclosed on Schedule 4.29,
the Inventory and Equipment (other than vehicles or Equipment out for repair and
Inventory on consignment subject to the limitations set forth in Section 6.16)
of Loan Parties with an aggregate fair market value in excess of $100,000 at any
one location or $250,000 in the aggregate for all such locations are not stored
with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.29 (as such
Schedule may be updated pursuant to Section 5.15).

4.30 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.31 Inactive Subsidiaries. Each of the Inactive Subsidiaries is inactive and
does not conduct any business operations, except as may be related to the
dissolution of such Inactive Subsidiary or the consolidation or merger of such
Inactive Subsidiary with one or more Loan Parties as permitted under the terms
of this Agreement.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

4.32 Registration of UK establishment. No Loan Party is an “overseas company
that is registered” within the meaning of Part 3 of The Overseas Companies
(Execution of Documents and Registration of Charges) Regulations 2009 (England &
Wales legislation).

4.33 Pensions. The Borrower is not, nor has it at any time been:

(a) an employer (for purposes of sections 38 to 51 of the Pensions Act 2004
(England & Wales legislation)) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Schemes Act 1993
(England & Wales legislation)); and

(b) “connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004 (England & Wales legislation)) of such an
employer.

4.34 No Filing or Stamp Taxes. Under the law of each Loan Party’s jurisdiction
of incorporation it is not necessary that any Loan Documents be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents, except:

(a) registration of particulars of the UK Collateral Documents at the Companies
Registration Office in England and Wales in accordance with Part 25 (Company
Charges) of the Companies Act 2006 (England & Wales legislation) or any
regulations relating to the registration of charges made under, or applying the
provisions of, the Companies Act 2006 (England & Wales legislation) and payment
of associated fees;

(b) registration of particulars of the UK Collateral Documents (to the extent
that they include a lien over trade marks and/or patents) at the Trade Marks
Registry at the Patent Office in England and Wales and payment of associated
fees;

(c) registration of the UK Collateral Documents (to the extent that include a
lien over Real Property) at the Land Registry or Land Charges Registry in
England and Wales and payment of associated fees;

which registrations, filings, taxes and fees (if not already made and paid at
the date of this Agreement) will be made and paid promptly after the date of the
relevant Loan Document.

5. AFFIRMATIVE COVENANTS.

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Revolver Commitments and payment in full of the Obligations, Parent shall
and shall cause each of their Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
Parent agrees that none of its Subsidiaries will have a fiscal year different
from that of Parent, except as noted on Schedule 5.1. In addition, Parent agrees
to maintain a system of accounting that enables Parent to produce financial
statements in accordance with GAAP.

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

28



--------------------------------------------------------------------------------

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4 or
in connection with a Permitted Restructuring Transaction, at all times maintain
and preserve in full force and effect its existence (including being in good
standing in its jurisdiction of organization) and all rights and franchises,
licenses and permits material to its business.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted, and Permitted
Dispositions excepted, and comply with the material provisions of all material
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
Parent or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax.

5.6 Insurance.

(a) At Borrower’s expense, maintain insurance respecting each of Parent’s and
its Subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Parent and
its Subsidiaries also shall maintain (with respect to each of Parent and its
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Agent. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
Parent and its Subsidiaries fail to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrower
shall give Agent prompt notice of any loss exceeding $250,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

(b) Any monies received as payment for any loss under any insurance policy
mentioned above (other than liability insurance policies or casualty policies
respecting assets that are not Collateral) or as payment of any award or
compensation for condemnation or taking by eminent domain with respect to
Collateral, shall be paid over to Agent to be applied at the option of the
Required Lenders either to the prepayment of the Obligations (provided that any
such prepayment shall not result in a permanent reduction of the Commitments) or
to be disbursed to Borrower under staged payment terms reasonably satisfactory
to the Required Lenders for application to the cost of repairs, replacements, or
restorations; provided, however, that, with respect to any such monies in an
aggregate amount during any 12 consecutive month period not in excess of
$1,000,000, so long as (A) no Default or Event of Default shall have occurred
and is continuing, (B) Borrower shall have given Agent prior written notice of
Parent’s or its respective Subsidiaries’ intention to apply such monies to the
cost of repair, replacement, or restoration of the property which is the subject
of the loss, destruction, or taking by condemnation, (C) the monies are held in
Borrower’s Deposit Account subject to a Control Agreement, and (D) Parent or its
Subsidiaries complete such repairs, replacements, or restorations within 180
days after the initial receipt of such monies, Parent or such Subsidiaries shall
have the option to apply such monies to the cost of repair, replacement, or
restoration of the property which is the subject of the loss, destruction, or
taking by condemnation unless and to the extent that such applicable period
shall have expired or an Event of Default shall have occurred without such
repair, replacement, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be applied to the Obligations in
accordance with Section 2.4(b).

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9 Environmental.

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens involving an aggregate amount in excess of
$1,000,000 or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests, where
the failure to comply could be expected to involve potential liabilities in
excess of $1,000,000 in the aggregate,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien involving an aggregate amount in excess of $1,000,000 has
been filed against any of the real or personal property of Parent or its
Subsidiaries, (ii) commencement of any Environmental Action or written notice
that an Environmental Action will be filed against Parent or its Subsidiaries
which could reasonably be expected to involve potential liabilities in excess of
$1,000,000 in the aggregate, and (iii) written notice of a material violation,
citation, or other administrative order from a Governmental Authority.

5.10 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

5.11 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Loan Party shall (a) within 30 days of such formation or
acquisition (90 days with respect to such formation or acquisition in connection
with a Permitted Acquisition or in any event such later date as permitted by
Agent in its sole discretion) cause any such new Subsidiary to provide to Agent
a joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value of at least $500,000),
(or its equivalent in any other currency), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided that the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Agent with respect to any
Subsidiary of Parent if such Subsidiary is organized in any jurisdiction other
than the United States of America (or a state thereof) or the United Kingdom or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Borrower) in relation to the benefits
of Agent and the Lenders of the security or guarantee afforded thereby,
(b) within 30 days of such formation or acquisition (90 days with respect to
such formation or acquisition in connection with a Permitted Acquisition or in
any event such later date as permitted by Agent in its sole discretion) provide
to Agent a pledge agreement (or an addendum to the Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Agent; provided that only 65% of the total outstanding voting
Stock of any first tier Subsidiary of Parent or other Loan Party that is a CFC
(and none of the Stock of any Subsidiary of such CFC) shall be required to be
pledged if pledging a greater amount would result in adverse tax consequences or
the costs to the Loan Parties of providing such pledge or perfecting the
security interests created thereby are unreasonably excessive (as determined by
Agent in consultation with Borrower) in relation to the benefits of Agent and
the Lenders of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) within 30 days of such formation or acquisition (90
days with respect to such formation or acquisition in connection with a
Permitted Acquisition or in any event such later date as permitted by Agent in
its sole discretion) provide to Agent all other documentation, including one or
more opinions of counsel reasonably satisfactory to Agent, which in its opinion
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage and supplements to the schedules to the Loan Documents supplementing
the then existing schedules with information related to the formed or acquired
subsidiary). Any document, agreement, or instrument executed or issued pursuant
to this Section 5.11 shall be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of the Loan
Parties (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Agent in
any Real Property acquired by the Loan Parties after the Closing Date with a
fair market value in excess of $500,000 (or its equivalent in any other
currency), and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided that the foregoing shall not
apply to any Subsidiary of Parent that is a CFC if providing such documents
would result in adverse tax consequences or the costs to the Loan Parties of
providing such documents are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits of Agent and the Lenders
of the benefits afforded thereby. To the maximum extent permitted by applicable
law, if Parent refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, Parent hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party’s or its Subsidiary’s name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by substantially all of the assets of the Loan Parties and all of the
outstanding capital Stock of Loan Parties’ Subsidiaries (subject to exceptions
and limitations contained in the Loan Documents with respect to CFCs).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

31



--------------------------------------------------------------------------------

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Parent and its Subsidiaries
and the projections presented for the current fiscal year of Parent.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.

5.15 Location of Inventory and Equipment. Keep each Loan Party’s Inventory and
Equipment (other than vehicles or Equipment out for repair and Inventory on
consignment subject to the limitations set forth in Section 6.16) only at the
locations identified on Schedule 4.29 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that Borrower
may amend Schedule 4.29 or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than 10 days prior to the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated and so long as such new location is within the continental
United States, Canada or United Kingdom and so long as, at the time of such
written notification, Borrower provides Agent a Collateral Access Agreement with
respect with respect to such locations at which Inventory or Equipment with an
aggregate fair market value in excess of $250,000 at any one location or
$500,000 for all such locations is located (it being understood that in the
event a Loan Party is unable to obtain any such Collateral Access Agreement,
Agent may establish such reserves against Availability as it deems necessary in
its Permitted Discretion with respect to such Inventory or Equipment), and
(y) except as otherwise expressly permitted hereunder, at the time any such
Inventory or Equipment is moved or transferred, Agent’s Liens on such Inventory
and Equipment are not adversely affected.

5.16 Foreign Account Debtors. At any time Adjusted Excess Availability is less
than 25% of the Revolver Commitments or Qualified Cash is in an amount less than
$15,000,000, upon the request of Agent made in its Permitted Discretion,
Borrower shall with respect to Accounts owed by certain Account Debtors (as
determined by Agent in its Permitted Discretion) located, organized or
incorporated in Tier One Countries, Tier Two Countries or Tier Three Countries,
either (at Borrower’s option) (a) provide credit insurance with respect to such
Accounts in a manner satisfactory to Agent in its Permitted Discretion,
(b) provide a letter of credit in form and substance and with an issuer
acceptable to Agent backing such Accounts, which letter of credit names Agent as
beneficiary and is directly drawable by Agent, (c) provide evidence that it has
taken necessary steps under the laws of such Tier One Country or Tier Two
Country, as the case may be, to allow Agent to have the ability to collect such
Accounts (such steps may include, but not be limited to, providing notice to the
applicable Account Debtors of Agent’s Lien in Accounts owed by such Account
Debtors or creating and perfecting a Lien or security interest in favor of
Agent) or (d) remove such Accounts from the definition of Eligible Accounts and
the calculation of the Borrowing Base and repay any Overadvance that may result
therefrom.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

32



--------------------------------------------------------------------------------

5.17 Accounts Receivables. Each Loan Party shall collect and realise its
Accounts and other monies and receipts and, save to the extent that the Agent
otherwise agrees in writing or as set forth in Section 6.11, pay the proceeds of
the Accounts into a Deposit Account which is either subject to a Controlled
Account Agreement or is subject to a fixed charge under a UK Collateral
Document.

5.18 Center of Main Interests. Each UK Loan Party shall maintain its centre of
main interests in England and Wales for the purposes of the Council Regulation
(EC) No.1346/2000 of 29 May 2000 on Insolvency Proceedings.

5.19 Pensions. Except in relation to the defined benefit scheme operated or
contributed by Oclaro (Switzerland) AG, the Parent and each of its Subsidiaries
shall ensure that it is not, nor has been at any time an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004 (England & Wales
legislation)) of an occupational pension scheme which is not a money purchase
scheme (both terms as defined in the Pensions Schemes Act 1993 (England & Wales
legislation)) or “connected” with or an “associate” of (as those terms are
defined in sections 38 or 43 of the Pension Act 2004 (England & Wales
legislation)) such an employer.

6. NEGATIVE COVENANTS.

Each of Parent and Borrower, jointly and severally, covenants and agrees that,
until termination of all of the Revolver Commitments and payment in full of the
Obligations, such Person will not and will not permit any of its Subsidiaries to
do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition or Permitted
Restructuring Transaction, enter into any merger, consolidation, reorganization,
or recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that Borrower must be the surviving entity of any such
merger to which it is a party, (ii) any merger between a Loan Party and
Subsidiaries of such Loan Party that are not Loan Parties so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Parent that are not Loan Parties,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, (iii) the liquidation or dissolution of a Subsidiary of Parent that
is not a Loan Party (other than any such Subsidiary the Stock of which (or any
portion thereof) is subject to a Lien in favor of Agent) or the liquidation or
dissolution of an Inactive Subsidiary, so long as, in each case, all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Parent that is not liquidating or dissolving, or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of Parent’s
or its Subsidiaries’ assets.

6.5 Change Name. Change Parent’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity unless (a) Parent or such Subsidiary has given Agent at least 15 days
prior written notice of such change and (b) at the time any such change, Agent’s
Liens on the Collateral (and the priority thereof) are not adversely affected.

6.6 Nature of Business. Make any change in the nature of its or their business
as described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Parent and its Subsidiaries from
engaging in any business that is reasonably related or ancillary to its or their
business.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances so long
as such prepayment, redemption, defeasance or purchase is permitted under the
terms of the Intercompany Subordination Agreement, or

(ii) other than Permitted Junior Payments, make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness,

(ii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

(iii) the Governing Documents of Parent or any of its Subsidiaries if the effect
thereof, either individually or in the aggregate, could reasonably be expected
to be materially adverse to the interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

(a) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Stock of Parent held by such Persons, provided,
however, that the aggregate amount of such redemptions made by Parent during the
term of this Agreement does not exceed $100,000 in the aggregate,

(b) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Stock of Parent held by such Persons; provided
that such Indebtedness was incurred by such Persons solely to acquire Stock of
Parent,

(c) a Loan Party may make cash distributions or declare and make dividend
payments to another Loan Party, and a Subsidiary of Parent which is not a Loan
Party may make cash distributions or declare and make dividend payments to any
Subsidiary of Parent, and

(d) Any other Restricted Junior Payment, so long as (i) Borrower has
(x) Adjusted Excess Availability in an amount greater than 37.5% of the Revolver
Commitments, (y) average daily Adjusted Excess Availability measured for the 30
days prior to the making of the applicable Restricted Junior Payment in an
amount greater than 37.5% of the Revolver Commitments and (z) Qualified Cash in
an amount greater than $15,000,000, in each case immediately after giving effect
to the payment of the applicable Restricted Junior Payment, and (iii) Borrower
has delivered to Agent updated pro forma Projections (after giving effect to the
payment of the applicable Restricted Junior Payment) for Parent and its
Subsidiaries.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) Other than (i) an aggregate amount of not more than $25,000 at any one time,
in the case of Loan Parties, (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Parent’s or its Subsidiaries’ employees,
(iii) in the case of Subsidiaries of Parent that are not Loan Parties and the
San Donato Accounts, (y) an aggregate amount of not more than $15,000,000 at any
one time (in each case, calculated at current exchange rates), and (z) cash
collateral provided by a Subsidiary of Parent that is not a Loan Party securing
obligations owed to Sumitomo Trust Bank as of the Closing Date, not exceeding an
aggregate amount of not more than $20,000,000 at any one time, and (iv) the
Excluded Accounts; make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Parent or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent’s Liens in such Permitted Investments.

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:

(a) Permitted Intercompany Transactions, Permitted Intercompany Advances,
Permitted Dispositions and Permitted Investments,

(b) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Subsidiary,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

(c) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

(d) transactions permitted by Section 6.3 or Section 6.9.

6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than: (i) on the Closing Date, to pay transactional fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and
(ii) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrower will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).

6.14 Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by Parent or issuance of Stock by a
Subsidiary of Parent in connection with the transfer of the ownership interest
of one Subsidiary of Parent to Parent or another Subsidiary of Parent so long as
such transfer is a Permitted Disposition, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any of its Stock.

6.15 Reserved

6.16 Consignments. Except as set forth on Schedule 4.29 and as permitted by
Section 5.15, with respect to Inventory having a value in excess of $[***],
consign any of its or their Inventory or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.

6.17 Inventory and Equipment with Bailees. Except as set forth on Schedule 4.29
and as permitted by Section 5.15, store the inventory or Equipment of Parent or
its Subsidiaries that are Loan Parties at any time now or hereafter with a
bailee, warehouseman, or similar party unless such bailee, warehouseman, or
similar party has first provided Agent with a Collateral Access Agreement.

7. FINANCIAL COVENANTS.

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Revolver Commitments and payment in full of the Obligations, Parent will:

7.1 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, not less than 1.10 to 1.00, for the most
recent measurement date occurring immediately before the occurrence of a
Triggering Event and any measurement date occurring during the existence of a
Triggering Period.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If any Loan Party fails to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

8.2 If Parent or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Loan Party is not in good standing
in its jurisdiction of organization or incorporation, as appropriate), 5.6, 5.7
(solely if Loan Party refuses to allow Agent or its representatives or agents to
visit Loan Party’s properties, inspect its assets or books or records, examine
and make copies of its books and records, or discuss Loan Party’s affairs,
finances, and accounts with officers and employees of that Loan Party), 5.10,
5.11, 5.13, 5.14, or 5.15 of this Agreement, (ii) Sections 6.1 through 6.16 of
this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the
Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $2,000,000, (or its equivalent in any other
currency) or more (except to the extent fully covered (other than to the extent
of customary deductibles) by insurance pursuant to which the insurer has not
denied coverage) or any analogous process in any jurisdiction is entered or
filed against Parent or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, award or any analogous
process in any jurisdiction during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by Parent or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against Parent or of its
Subsidiaries (other than a UK Loan Party) and any of the following events occur:
(a) Parent or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof with
respect to a Parent or any of its Subsidiaries that are organized under the laws
of the United States of America or any of its states and within 7 days for all
other Subsidiaries of Parent, (d) an interim trustee, liquidator, supervisor,
receiver, administrator, administrative receiver, compulsory manager or other
similar officer is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Parent or its Subsidiary, or (e) an order for relief
shall have been issued or entered therein;

8.6 If an Insolvency Proceeding is commenced against any UK Loan Party, unless
such Insolvency Proceeding is frivolous or vexatious and is discharged, stayed
or dismissed within 14 days of commencement;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

8.7 If any UK Loan Party is unable or admits inability to pay its debts as they
fall due or is deemed or declared to be unable to pay its debts under applicable
law, suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
Indebtedness, or if the value of the assets of any UK Loan Party is less than
its liabilities (taking into account contingent and prospective liabilities)
(this Section 8.7 shall be governed by and construed in accordance with the laws
of England and Wales);

8.8 If Parent, any Loan Party, Oclaro China or Oclaro Switzerland is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of Parent and its Subsidiaries,
taken as a whole;

8.9 If there is (a) a default in one or more agreements to which Parent or any
of its Subsidiaries is a party with one or more third Persons relative to
Parent’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $2,000,000 (or its equivalent in any other currency) or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of Parent’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which Parent or any of its Subsidiaries is a party;

8.10 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.11 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.12 If the Security Agreement, UK Collateral Documents or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent; or

8.13 The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by Parent or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Parent or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Parent or its Subsidiaries shall deny
that Parent or its Subsidiaries has any liability or obligation purported to be
created under any Loan Document.

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

38



--------------------------------------------------------------------------------

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with (i) any obligation of
any Lender hereunder to make Advances, (ii) the obligation of the Swing Lender
to make Swing Loans, and (iii) the obligation of the Issuing Lender to issue
Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of all
accrued and unpaid interest thereon and all fees and all other amounts owing
under this Agreement or under any of the other Loan Documents, shall
automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Parent and
Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

39



--------------------------------------------------------------------------------

thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, however, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders,
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

  If to Parent:    OCLARO INC.     

2560 Junction Avenue

San Jose, California 95134

Attn: Topher Croddy, Corporate Controller

Fax No.: 408.919.1501

e-mail: topher.croddy@oclaro.com

  with copies to:    JONES DAY     

1755 Embarcadero Road

Palo Alto, California 94303

Attn: Robert T. Clarkson

Fax No.: 650.739.3900

e-mail: rtclarkson@jonesday.com

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

40



--------------------------------------------------------------------------------

 

   If to Borrower:   

OCLARO TECHNOLOGY LIMITED

2560 Junction Avenue

San Jose, California 95134

Attn: Topher Croddy, Corporate Controller

Fax No.: 408.919.1501

e-mail: topher.croddy@oclaro.com

   with copies to:   

JONES DAY

1755 Embarcadero Road

Palo Alto, California 94303

Attn: Robert T. Clarkson

Fax No.: 650.739.3900

e-mail: rtclarkson@jonesday.com

   If to Agent:   

WELLS FARGO CAPITAL FINANCE, INC.

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Business Finance Division Manager

Fax No.: 310.453.7413

   with copies to:   

BUCHALTER NEMER

1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA 90017-2457

Attn: Robert J. Davidson, Esq.

Fax No.: 213.896.0400

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the function, as available, return email or other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT
IN RESPECT OF SUCH PROVISION OF THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

41



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender; provided that Borrower shall be deemed to have
consented to a proposed assignment unless it objects thereto by written notice
to Agent within 5 Business Days after having received written notice thereof,
and with the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”; provided, however, that no Loan Party, or Affiliate of a
Loan Party, shall be permitted to become an Assignee) all or any portion of the
Obligations, the Revolver Commitments and the other rights and obligations of
such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

42



--------------------------------------------------------------------------------

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

43



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

44



--------------------------------------------------------------------------------

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:

(i) increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(b)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 15.11,

(vi) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(vii) amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(viii) contractually subordinate any of Agent’s Liens,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),

(xi) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party, or an Affiliate of a Loan Party to be permitted to become
an Assignee, or

(xii) amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definition of Eligible Accounts) that are used in
such definition to the extent that any such change results in more credit being
made available to Borrower based upon the Borrowing Base, but not otherwise, or
the definitions of Maximum Revolver Amount,

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

45



--------------------------------------------------------------------------------

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Revolver Commitments, and the other rights
and obligations of the Holdout Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Holdout Lender or Tax Lender, as
applicable, shall remain obligated to make the Holdout Lender’s or Tax Lender’s,
as applicable, Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

46



--------------------------------------------------------------------------------

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrower
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

47



--------------------------------------------------------------------------------

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

48



--------------------------------------------------------------------------------

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Parent and its Subsidiaries received by Agent to reimburse Agent
for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Parent or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

49



--------------------------------------------------------------------------------

15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding Parent
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Parent or such other Person
and that prohibit the disclosure of such information to the Lenders (or Bank
Product Providers), and the Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality

obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

50



--------------------------------------------------------------------------------

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Revolver Commitments and payment and satisfaction in full by Borrower of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement, or (v) constituting property of a Subsidiary, the Stock of which is
being sold in accordance with the terms of this Agreement. The Loan Parties and
the Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Agent (whether by
judicial action or otherwise) in accordance with applicable law. In connection
with any such credit bid or purchase, the Obligations owed to the Lenders and
the Bank Product Providers shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of Agent to credit bid or purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders and
the Bank Product Providers whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Stock of the acquisition vehicle or
vehicles that are used to consummate such purchase). Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

51



--------------------------------------------------------------------------------

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Parent or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12 Collateral Matters for UK Transaction Security.

(a) Each Secured Party appoints the Agent to hold the UK Transaction Security,
and all rights, powers, discretions and remedies vested in the Agent by the UK
Collateral Documents or by law, on trust for the Secured Parties, and the Agent
accepts that appointment.

(b) The Agent, its subsidiaries and associated companies may each retain for its
own account and benefit any fee, remuneration and profits paid to it in
connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(c) Nothing in this Agreement constitutes the Agent as a trustee or fiduciary
of, nor shall the Agent have any duty or responsibility to, any Loan Party.

(d) The Agent shall have no duties or obligations to any other Person except for
those which are expressly specified in the Loan Documents or mandatorily
required by applicable law.

(e) Unless a contrary indication appears in a UK Collateral Document, the Agent
(in its capacity as security trustee) shall (subject to its legal obligations)
act (or refrain from taking action) in accordance with any instructions given to
it by Required Lenders.

(f) In the absence of instructions from the Required Lenders (or, if
appropriate, the Lenders) the Agent shall act (or refrain from taking action) in
such manner as it considers appropriate and for the benefit of the Secured
Parties.

(g) The Agent may: (i) assume that any instructions it receives from the
Required Lenders are in accordance with the Loan Documents and that those
instructions have not been revoked, unless it has received actual notice to the
contrary and (ii) request instructions or clarification from the Required
Lenders about whether, and in what manner, it should exercise or refrain from
exercising any duty, right, power or discretion, and may refrain from acting
until it receives such instructions or clarification.

(h) The Agent may appoint one or more Delegates on such terms (which may include
the power to sub-delegate) and subject to such conditions as it thinks fit, to
exercise and perform all or any of the duties, rights, powers and discretions
vested in it by any of the UK Collateral Documents and shall not be obliged to
supervise any Delegate or be responsible to any person for any loss incurred by
reason of any act, omission, misconduct or default on the part of any Delegate.

(i) The Agent may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by any UK Collateral Document as may be
conferred by the instrument of appointment of that person.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

52



--------------------------------------------------------------------------------

(j) The Agent shall notify the Secured Parties of the appointment of each
Appointee (other than a Delegate).

(k) The Agent may pay reasonable remuneration to any Delegate or Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Delegate or Appointee in connection with its appointment. All such
remuneration, costs and expenses shall be treated, for the purposes of this
Agreement and any Fee Letter, as paid or incurred by the Agent.

(l) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the Agent
(in its capacity as security trustee) under the UK Collateral Documents, and
each reference to the Agent (where the context requires that such reference is
to the Agent in its capacity as security trustee) in the provisions of the UK
Collateral Documents which confer Rights shall be deemed to include a reference
to each Delegate and each Appointee.

(m) Each Secured Party confirms its approval of the UK Transaction Security and
the UK Collateral Documents and authorizes and instructs the Agent: (i) to
execute and deliver the UK Collateral Documents; (ii) to exercise the rights,
powers and discretions given to the Agent (in its capacity as security trustee)
under or in connection with the UK Collateral Documents together with any other
incidental rights, powers and discretions; and (iii) to give any authorizations
and confirmations to be given by the Agent (in its capacity as security trustee)
on behalf of the Secured Parties under the UK Collateral Documents.

(n) The Agent may accept without inquiry the title (if any) which any Person may
have to the Charged Property.

(o) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any UK Transaction Security and accordingly authorizes:
(a) the Agent to hold the UK Transaction Security in its sole name (or in the
name of any Delegate or Appointee) as trustee for the Secured Parties; and
(b) the Land Registry (or other relevant registry) to register the Agent (or any
Delegate or Appointee) as a sole proprietor of the UK Transaction Security.

(p) Except to the extent that a UK Collateral Document otherwise requires, any
moneys which the Agent receives under or pursuant to a UK Collateral Document
may be: (a) invested in any investments which the Agent selects and which are
authorized by applicable law; or (b) placed on deposit at any bank or
institution (including the Agent) on terms that the Agent thinks fit, in each
case in the name or under the control of the Agent, and the Agent shall hold
those moneys, together with any accrued income (net of any applicable Taxes) to
the order of the Lenders, and shall pay them to the Lenders on demand.

(q) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Agent shall (at the cost of the Loan Parties) execute any
release of the UK Collateral Documents or other claim over that Charged Property
and issue any certificates of non-crystallisation of floating charges that may
be required or take any other action that the Agent reasonably requires.

(r) The Agent shall not be liable for: (i) any defect in or failure of the title
(if any) which any person may have to any assets over which security is intended
to be created by any UK Collateral Document; any loss resulting from the
investment or deposit at any bank of moneys which it invests or deposits in a
manner permitted by the UK Collateral Documents; (ii) the exercise of, or the
failure to exercise, any right, power or discretion given to it by or in
connection with any Loan Document or any other agreement, arrangement or
document entered into, or executed in anticipation of, under or in connection
with, any Loan Document; or any shortfall which arises on enforcing the UK
Collateral Document.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

53



--------------------------------------------------------------------------------

(s) The Agent shall not be obligated to (i) obtain any authorization or
environmental permit in respect of any of the Charged Property or any of the UK
Collateral Documents; (ii) hold in its own possession any UK Collateral
Document, title deed or other document relating to the Charged Property or the
UK Collateral Documents; (iii) perfect, protect, register, make any filing or
give any notice in respect of the UK Collateral Documents (or the order of
ranking of any UK Collateral Document), unless that failure arises directly from
its own gross negligence or willful misconduct; or (iv) require any further
assurances in relation to any UK Collateral Document.

(t) In respect of the UK Collateral Documents, the Agent shall not be obligated
to (i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over the
Charged Property.

(u) In respect of the UK Collateral Documents, the Agent shall not have any
obligation or duty to any person for any loss suffered as a result of: (i) the
lack or inadequacy of any insurance; or (ii) the failure of the Agent to notify
the insurers of any material fact relating to the risk assumed by them, or of
any other information of any kind, unless Required Lenders have requested it to
do so in writing and the Agent has failed to do so within fourteen (14) days
after receipt of that request.

(v) Every appointment of a successor Agent under the UK Collateral Documents
shall be by deed.

(w) Section 1 of the Trustee Act 2000 shall not apply to the duty of the Agent
in relation to the trusts constituted by this Agreement.

(x) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 or the Trustee Act 2000, the provisions of this
Agreement shall prevail to the extent allowed by law, and shall constitute a
restriction or exclusion for the purposes of the Trustee Act 2000.

(y) This Section 15.12 shall be governed by and construed in accordance with the
laws of England & Wales

15.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

54



--------------------------------------------------------------------------------

15.14 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.17 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Parent or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

55



--------------------------------------------------------------------------------

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to Borrower or any other Person for any
failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if

(i) the increase in such amount payable results from Agent’s or such Lender’s
own willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction), or

(ii) on the date on which the payment falls due:

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

56



--------------------------------------------------------------------------------

(A) the payment could have been made to such Lender without deduction or
withholding of Taxes if such Lender had been a Treaty Lender or a Qualifying
Lender (as defined in Sections 16(i) and 16(j)), but on that date such Lender is
not or has ceased to be a Treaty Lender or a Qualifying Lender other than as a
result of any change after the date it became a Lender in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) such Lender is a Treaty Lender or a Qualifying Lender solely by virtue of
being a company resident in the United Kingdom for United Kingdom Tax purposes
and an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the Income Tax Act 2007 of the United
Kingdom which relates to the payment and that Lender has received from the
Borrower a certified copy of that Direction and the payment could have been made
to such Lender without any deduction or withholding of Taxes if that Direction
had not been made; or

(C) such Lender is a Treaty Lender and the Borrower is able to demonstrate that
the payment could have been made to such Lender without deduction or withholding
of Taxes had that Lender complied with its obligations under Section 16(d).

Borrower will furnish to Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrower

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

57



--------------------------------------------------------------------------------

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) Subject to Section 16(l), if a Lender or Participant claims an exemption
from withholding tax in a jurisdiction other than the United States, such Lender
or such Participant agrees with and in favor of Agent, to deliver to Agent (or,
in the case of a Participant, to the Lender granting the participation only) any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms.
Each Lender and each Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee will, if legally permissible, provide new documentation,
pursuant to Section 16(c) or 16(d), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Revolver Commitments and the Obligations
so long as such Participant complies with the obligations set forth in this
Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

58



--------------------------------------------------------------------------------

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.

(i) WFCF, in its capacity as a Lender, hereby represents and warrants to
Borrower that it is a Treaty Lender at the date of this Agreement. “Treaty
Lender” means, in relation to any Lender, that the Lender: (i) is a resident of
a Treaty State for the purposes of the relevant Treaty, and is entitled to the
full benefit of that Treaty with respect to interest payments, (ii) is the
beneficial owner of any payments made hereunder by Borrower for the purposes of
the relevant Treaty, and (iii) does not carry on a business in any state other
than the Treaty State through a permanent establishment with which that Lender’s
receipt of any payments hereunder is effectively connected. “Treaty State” means
a jurisdiction having a Treaty with the United Kingdom which makes provision for
full exemption from Tax imposed by the United Kingdom on any payment of
interest. “Treaty” means a double taxation convention.

(j) Notwithstanding anything else in this Agreement, in respect of United
Kingdom Taxes only, so long as no Event of Default shall have occurred and be
continuing, no Lender shall be able to assign the benefit of Section 16(a)
(pursuant to Section 13 or otherwise) unless the Assignee represents to Borrower
Agent, Agent, and the assigning Lender that it is a Treaty Lender or a
Qualifying Lender at the date of that assignment. “Qualifying Lender” means a
bank (as defined for purposes of Section 879 of the Income Tax Act 2007 of the
United Kingdom) within the charge to United Kingdom corporation tax or a company
resident in the United Kingdom for United Kingdom Tax purposes (provided that
such company or bank is beneficially entitled to interest payments under the
Loan Documents and does not carry on any business through a permanent
establishment outside of the United Kingdom with which that Lender’s receipt of
any payments hereunder is effectively connected).

(k) Section 16(d) shall not apply where a Lender claims an exemption from
withholding tax in the United Kingdom and that Lender wishes the HMRC DT Treaty
Passport Scheme to apply to this Agreement and has notified the Borrower in
writing of its scheme reference number and its jurisdiction of tax residence.
Each Lender and each Participant shall provide new details (or successor
details) upon the expiration or obsolescence of any previously delivered details
and to promptly notify Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction claimed under the
HMRC DT Treaty Passport Scheme.

(l) WFCF, in its capacity as Lender, holds a passport under the HMRC DT Treaty
Passport scheme, and wishes that scheme to apply to this Agreement, for its own
benefit and without liability to any Loan Party. The HMRC DT Treaty Passport
scheme number for WFCF is [***] and its jurisdiction of tax residence is the
United States of America. The Borrower shall accordingly file a duly completed
form DTTP2 in respect of WFCF as Lender with HM Revenue & Customs within 30 days
of the date of this Agreement and shall promptly provide the Lender with a copy
of that filing. Each Lender and each Participant shall provide new details (or
successor details) upon the expiration or obsolescence of any previously
delivered details and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction claimed under the HMRC DT Treaty Passport Scheme.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

59



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

60



--------------------------------------------------------------------------------

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted or declared to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrower or Guarantor automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

61



--------------------------------------------------------------------------------

and (y) any disclosure under this clause (iv) shall be limited to the portion of
the Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrower and the
Loan Parties and the Revolver Commitments provided hereunder in any “tombstone”
or comparable advertising, on its website or in other marketing materials of
Agent.

17.10 Lender Group Expenses. Borrower agrees to pay the Lender Group Expenses on
the earlier of (a) the first day of the month following the date on which such
Lender Group Expenses were first incurred or (b) the date on which demand
therefor is made by Agent. Borrower agrees that its obligations contained in
this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolver Commitments have not
expired or terminated.

17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrower.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

62



--------------------------------------------------------------------------------

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14 Judgment Currency. The specification under this Agreement of Dollars is of
the essence. Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in Dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than Dollars, except to the extent that such tender or
recovery results in the effective receipt by the Lender Group of the full amount
of Dollars expressed to be payable to the Lender Group under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
in any court, it is necessary to convert into or from any currency other than
Dollars (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in Dollars, the rate of exchange used shall be that at
which Agent could, in accordance with normal banking procedures, purchase
Dollars with the Judgment Currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to Agent or Lenders hereunder shall, notwithstanding any
judgment in such Judgment Currency, be discharged only to the extent that, on
the Business Day immediately following the date on which Agent or such Lenders
receive any sum adjudged to be so due in the Judgment Currency, Agent or such
Lenders may, in accordance with normal banking procedures, purchase Dollars with
the Judgment Currency. If the Dollars so purchased are less than the sum
originally due to Agent or such Lenders in Dollars, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify Agent or
such Lenders, as the case may be, against such loss, and if the Dollars so
purchased exceed the sum originally due to Agent or Lenders in Dollars, Agent or
Lenders, as the case may be, agree to remit to such Loan Party such excess.

17.15 Amendment and Restatement of Original Credit Agreement. This Agreement
constitutes an amendment and restatement of the Original Credit Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to Agent or
the Lenders under the Original Credit Agreement or any other loan document
executed in connection therewith. On the Closing Date, the credit facilities and
the terms and conditions thereof described in the Original Credit Agreement
shall be amended and replaced in their entirety by the credit facilities and the
terms and conditions described herein, and all Advances and other Obligations of
Borrower outstanding as of such date under the Original Credit Agreement shall
be deemed to be Advances, Letters of Credit and Obligations outstanding under
the corresponding facilities described herein (such that all Obligations which
are outstanding on the Closing Date under the Original Credit Agreement shall
become Obligations under this Agreement), without further action by any Person.
Each of the parties hereto hereby acknowledges and agrees that the grant of the
security interests in the Collateral pursuant to the Security Agreement and in
any other Loan Document (unless explicitly agreed to by Agent in writing) is not
intended to, nor shall it be construed, as constituting a release of any prior
security interests granted by any Loan Party in favor of Agent for the benefit
of itself, the Lenders, Issuing Lender, Underlying Issuer and the Bank Product
Providers in or to any Collateral or any other Property of such Loan Party, but
is intended to constitute a restatement and reconfirmation of the prior security
interests granted by the Loan Parties in favor of Agent for the benefit of
itself, the Lenders, Issuing Lender, Underlying Issuer and the Bank Product
Providers in and to the Collateral and a grant of a new security interest in any
Collateral that is not included in the prior security grants by the Loan Parties
and in favor of Agent for the benefit of itself, the Lenders, Issuing Lender,
Underlying Issuer and the Bank Product Providers to the extent such grant was
not included in the prior security grants.

[Signature pages to follow.]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

OCLARO, INC., a Delaware corporation By:  

 

Jerry Turin Chief Financial Officer

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales

By:  

 

Jerry Turin Director By:  

 

Catherine H. Rundle Director

 

 

Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation,

as Agent and as a Lender

By:  

 

Patrick McCormack Vice President

 

Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code) and shall
include:

(a) all book and other debts in existence from time to time (including, without
limitation, any sums whatsoever owed by banks or similar institutions) both
present and future, actual or contingent, due, owing to or which may become due,
owing to or purchased or otherwise acquired by any Loan Party; and

(b) the benefit of all rights whatsoever relating to the debts referred to in
(a) above including, without limitation, any related agreements, documents,
rights and remedies (including, without limitation, negotiable or non-negotiable
instruments, guarantees, indemnities, legal and equitable charges, reservation
of proprietary rights, rights of tracing, unpaid vendor’s liens and all similar
connected or related rights and assets).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Parent or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is Permitted Indebtedness, (b) was
in existence prior to the date of such Permitted Acquisition, and (c) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Adjusted Excess Availability” means, as of any date of measurement, (i) prior
to the earlier of (a) 90 days after the Closing Date and (b) increase of the
Revolver Commitments to an amount equal to or greater than $80,000,00, the sum
of Excess Availability plus 50% of Suppressed Availability, and (ii) at all
other times, Excess Availability.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

1



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Second Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Avanex China” means Avanex Communications Technologies Co. Ltd., a company
organized under the laws of The Republic of China.

“Average Quarterly Excess Availability” means, with respect to each quarter,
(a) the sum of the aggregate amount of Excess Availability for each Business Day
in such quarter (calculated as of the end of each respective Business Day)
divided by (b) the number of Business Days in such quarter.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

2



--------------------------------------------------------------------------------

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower.

“Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFCF).

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination, the applicable margin
set forth in the following table that correspond to Average Quarterly Excess
Availability; provided, however, that for the period from the Closing Date
through March 31, 2013, the Base Rate Margin shall be at the margin in the row
styled “Level II”:

 

Level

  

Average Quarterly

Excess Availability

   Base Rate Margin  

I

   > 50% of the Maximum Revolver Amount      1.00 % 

II

   > 25% of the Maximum Revolver Amount but < 50% of the Maximum Revolver Amount
     1.25 % 

III

   < 25% of the Maximum Revolver Amount      1.50 % 

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

3



--------------------------------------------------------------------------------

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
re-determined quarterly on the first day of each calendar quarter based on
Average Quarterly Excess Availability for the immediately preceeding calendar
quarter determined upon receipt of the Borrowing Base Certificate for the last
month of such calendar quarter pursuant to Section 5.2; provided, however, that
if Borrower fails to provide any Borrowing Base Certificate when such Borrowing
Base Certificate is to be delivered pursuant to Section 5.2, the Base Rate
Margin shall be set at the margin in the row styled “Level III” as of the first
day of the month following the date on which the applicable Borrowing Base
Certificate was required to be delivered until the date on which such Borrowing
Base Certificate is delivered on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such Borrowing Base Certificate, the Base Rate Margin
shall be set at the margin based upon the Average Quarterly Excess Availability
disclosed by such Borrowing Base Certificate, if applicable. In the event that
the calculation Average Quarterly Excess Availability on which the applicable
interest rate or fee for an particular period was determined is inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Base Rate Margin for any period (a “Base Rate Period”) than the Base Rate Margin
actually applied for such Base Rate Period, then (i) Borrowers shall immediately
deliver to Agent a correct Borrowing Base Certificate for such Base Rate Period,
(ii) the Base Rate Margin shall be determined as if the correct Base Rate Margin
(as set forth in the table above) were applicable for such Base Rate Period, and
(iii) Borrowers shall immediately deliver to Agent full payment in respect of
the accrued additional interest, if any, as a result of such increased Base Rate
Margin for such Base Rate Period, which payment shall be promptly applied by
Agent to the affected Obligations.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of (a) the
sum of (i) 85% of the amount of Tier One Eligible Accounts, plus (ii) the lesser
of (x) 75% of Tier Two Eligible Accounts and (y) $20,000,000, plus (iii) the
lesser of (x) 75% of Tier Three Eligible Accounts and (y) $15,000,000, minus
(b) the sum of (i) the amount, if any, of the Dilution Reserve, and (ii) the
aggregate amount of reserves, if any, established by Agent under Section 2.1(c)
of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California or
London (UK), except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided, that Capital
Expenditures shall not include expenditures made with proceeds of insurance,
condemnation awards or other settlements in respect of lost, destroyed, damaged
or condemned assets to the extent such expenditures are to repair or replace
such assets as permitted under the Agreement.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by the United Kingdom or any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof maturing within 1 year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or of the
United Kingdom or any state thereof or the District of Columbia or any United
States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

5



--------------------------------------------------------------------------------

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
35%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors of Parent, or (b) a majority of the members
of the Board of Directors of Parent do not constitute Continuing Directors, or
(c) any Loan Party ceases to own and control, directly or indirectly, 100% (or
such lesser percentage owned by such Loan Party as of the Closing Date) of the
outstanding capital Stock of each of its respective Subsidiaries existing as of
the Closing Date, other than as a result of a Permitted Disposition or as
otherwise specifically permitted under the Agreement.

“Charged Property” means all of the assets of the Loan Parties the subject of
the UK Transaction Security.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement (and not the Original Credit
Agreement).

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors of Parent after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors of Parent by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

6



--------------------------------------------------------------------------------

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrower, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee) appointed under Section 15.12(h) of
the Agreement.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any fiscal period, the sum of:

(a) Parent’s and its Subsidiaries’ consolidated net earnings (or loss) for such
period, plus

(b) without duplication, the sum of the following amounts for such period, to
the extent such amounts were deducted in determining such consolidated net
earnings (or loss) for such period: (i) interest expense, plus (ii) income tax
expense, plus (iii) depreciation and amortization, plus (iv) non-cash
extraordinary or unusual losses, plus (v) with respect to any Permitted
Acquisition after the Closing Date, costs, fees, charges, or expenses consisting
of out-of-pocket expenses owed by Parent or any of its Subsidiaries to any
Person for services performed by such Person in connection with such Permitted
Acquisition incurred within 30 days of the consummation of such Permitted
Acquisition, (i) up to an aggregate amount for such Permitted Acquisition not to
exceed the greater of (1) $1,000,000 and (2) 10% of the Purchase Price of such
Permitted Acquisition, plus (vi) losses resulting from litigation settlements,
plus (vii) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations, plus (viii) non-cash
impairment and non-cash charges related to the issuance of stock and options,
plus (ix) one time restructuring charges in connection with Permitted
Restructuring Transaction in amounts approved by Agent in writing; minus

(c) without duplication, the sum of the following amounts, to the extent such
amounts were included in determining such consolidated net earnings (or loss)
for such period: (i) extraordinary or unusual gains (including any gains from
litigation settlements), plus (ii) interest income, plus (iii) exchange,
translation or performance gains relating to any hedging transactions or foreign
currency fluctuations.

“Eligible Accounts” means, without duplication, those Accounts created by
Borrower and Opnext in the ordinary course of its business, that arise out of
its sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits and unapplied cash. Eligible Accounts
shall not include the following:

(a) (i) Accounts owing from [***] that (A) the Account Debtor thereof has failed
to pay by the earlier of [***] days of original invoice date and [***] days
after the due date or (B) have selling terms of more than [***] days,
(ii) Accounts owing from [***] that (A) the Account Debtor thereof has failed to
pay by the earlier of [***] days of original invoice date and [***] days after
the due date or (B) have selling terms of more than [***] days, and (iii) all
other Accounts that (A) the Account Debtor thereof has failed to pay by [***]
days of original invoice date or (B) have selling terms of more than [***] days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or Opnext or an employee or agent of Borrower or Opnext or any
Affiliate of Borrower or Opnext,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

8



--------------------------------------------------------------------------------

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office or its registered office in a Tier One
Country, Tier Two Country or Tier Three Country, or (ii) is not organized or
incorporated under the laws of a Tier One Country, Tier Two Country or Tier
Three Country, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless, in each such case, (y) the Account is supported
by an irrevocable letter of credit satisfactory to Agent (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower or Opnext, as
applicable, has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC § 3727), or (ii) any state or other political
subdivision of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of Borrower
or Opnext, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrower or Opnext exceed 10% (or 20% with respect to (1) [***], or (2) [***])
of all Eligible Accounts (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates), to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower or Opnext has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless Borrower or Opnext (as
applicable) has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent that Borrower or Opnext (as applicable) may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by
Agent to be significant in amount, and such later qualification cures any access
to such courts to enforce payment of such Account,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

9



--------------------------------------------------------------------------------

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
or Opnext of the subject contract for goods or services.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrower (such approval by Borrower not to be
unreasonably withheld, conditioned or delayed), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Parent, any
Subsidiary of Parent, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefore in Section 2.14(b)(iv) of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means (i) the collateral deposit accounts of Parent at [***]
for Parent’s corporate credit cards issued by [***], so long as the balance of
such deposit account at no time exceeds $[***], and (ii) the collateral deposit
account for the Borrower maintained with [***] which supports a government
import bond issued by [***], so long as the balance of such deposit account at
no time exceeds $[***].

“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to the Agreement.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with respect to any fiscal quarter and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid during such period, and (c) all federal, state, and local income
taxes accrued during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
on a consolidated basis measured quarterly as of the last day of each quarter
for the most recently ended 12 month period, the ratio of (i) EBITDA for such
period minus Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (ii) Fixed Charges for such
period.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

11



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Security Documents” means, collectively, the documents set forth on
Schedule F-1 together with the documents, agreements, or instruments executed or
delivered in connection therewith, and “Foreign Security Document” means any one
of them.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means in respect of the Parent generally accepted accounting principles
as in effect from time to time in the United States, consistently applied;
provided, however, that all calculations relative to liabilities shall be made
without giving effect to Statement of Financial Accounting Standards No. 159,
and, in respect of the Borrower, generally accepted accounting principles as in
effect from time to time in United Kingdom, consistently applied.

“Governing Documents” means, with respect to any Person, as applicable, the
certificate or articles of incorporation, by-laws, articles of association,
memorandum of association or other organizational documents of such Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Subsidiary of Parent that is a guarantor on the
Closing Date, (b) Parent, and (c) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement, and
“Guarantor” means any one of them.

“Guaranty” means one or more general continuing guaranties, dated as of even
date with the Agreement, executed and delivered by one or more Guarantors in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Bank Product Providers.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

12



--------------------------------------------------------------------------------

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Inactive Subsidiaries” means, collectively, [***], and “Inactive Subsidiary”
means any one of them.

“Increase” has the meaning specified therefore in Section 2.14(a) of the
Agreement.

“Increase Date” has the meaning specified therefore in Section 2.14(b)(iv) of
the Agreement.

“Increase Joinder” has the meaning specified therefore in Section 2.14(b)(i) of
the Agreement.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means (i) in the case of any Person organized in
jurisdictions other than England and Wales, any proceeding commenced by or
against such Person under any provision of the Bankruptcy Code, or under any
other state or federal bankruptcy or insolvency law or any equivalent laws in
any other jurisdiction, assignments for the benefit of creditors, formal or
informal moratoria, compositions, liquidations, administrations, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief and (ii) in the case of any Person incorporated in England
and Wales, any corporate action, legal proceedings or other procedure or step is
taken (including the making of an application, the presentation of a petition,
the filing or service of a notice or the passing of a resolution) in relation
to:

(a) the suspension of payments, a moratorium or any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement
scheme of arrangement or otherwise) of such Person other than a solvent
liquidation or reorganization of such Person;

(b) a composition, assignment or arrangement with any creditor of such Person
for reasons of financial difficulty of such Person; or

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

13



--------------------------------------------------------------------------------

(c) the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of such Person
or any of its assets or any analogous procedure or step is taken in any
jurisdiction.

“Intercompany Advances” means loans or advances or the repayment of loans or
advances from Parent or one of its Subsidiaries to Parent or one of its
Subsidiaries, and includes the repayment of intercompany payables owing on the
Closing Date.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

14



--------------------------------------------------------------------------------

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Parent or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with Parent or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) reasonable out-of-pocket charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Parent or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, (i) Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Parent or any of its Subsidiaries or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral, and (j) usage charges, charges, fees, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
imposed by the Underlying Issuer or incurred by the Issuing Lender in respect of
Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Underlying Issuer or Issuing Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

15



--------------------------------------------------------------------------------

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of Dollar denominated Letters of
Credit and 115% of foreign currency denominated Letters of Credit included
within the then existing Letter of Credit Usage, (b) delivering to Agent
documentation executed by all beneficiaries under the Letters of Credit, in form
and substance reasonably satisfactory to Agent and the Issuing Lender,
terminating all of such beneficiaries’ rights under the Letters of Credit, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to 105% of Dollar denominated Letters of
Credit and 115% of foreign currency denominated Letters of Credit included
within the then existing Letter of Credit Usage (it being understood that the
Letter of Credit fee and all usage charges set forth in the Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of the rate per annum rate appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means, as of any date of determination, the applicable
margin set forth in the following table that correspond to Average Quarterly
Excess Availability; provided, however, that for the period from the Closing
Date through March 31, 2013, the LIBOR Rate Margin shall be at the margin in the
row styled “Level II”:

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

16



--------------------------------------------------------------------------------

Level

  

Average Quarterly

Excess Availability

   LIBOR Rate Margin  

I

   > 50% of the Maximum Revolver Amount      2.25 % 

II

   > 25% of the Maximum Revolver Amount but < 50% of the Maximum Revolver Amount
     2.50 % 

III

   < 25% of the Maximum Revolver Amount      2.75 % 

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
re-determined quarterly on the first day of each calendar quarter based on
Average Quarterly Excess Availability for the immediate preceeding calendar
quarter determined upon receipt of the Borrowing Base Certificate for the last
month of such calendar quarter pursuant to Section 5.2; provided, however, that
if Borrower fails to provide any Borrowing Base Certificate when such Borrowing
Base Certificate is to be delivered pursuant to Section 5.2, the LIBOR Rate
Margin shall be set at the margin in the row styled “Level III” as of the first
day of the month following the date on which the applicable Borrowing Base
Certificate was required to be delivered until the date on which such Borrowing
Base Certificate is delivered on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such Borrowing Base Certificate, the LIBOR Rate Margin
shall be set at the margin based upon the Average Quarterly Excess Availability
disclosed by such Borrowing Base Certificate, if applicable. In the event that
the calculation Average Quarterly Excess Availability on which the applicable
interest rate or fee for an particular period was determined is inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
LIBOR Rate Margin for any period (a “LIBOR Rate Period”) than the LIBOR Rate
Margin actually applied for such LIBOR Rate Period, then (i) Borrowers shall
immediately deliver to Agent a correct Borrowing Base Certificate for such LIBOR
Rate Period, (ii) the LIBOR Rate Margin shall be determined as if the correct
LIBOR Rate Margin (as set forth in the table above) were applicable for such
LIBOR Rate Period, and (iii) Borrowers shall immediately deliver to Agent full
payment in respect of the accrued additional interest, if any, as a result of
such increased LIBOR Rate Margin for such LIBOR Rate Period, which payment shall
be promptly applied by Agent to the affected Obligations.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Patent Security Agreement, the Security
Agreement, the Trademark Security Agreement, the Foreign Security Documents, any
note or notes executed by Borrower in connection with the Agreement and payable
to any member of the Lender Group, any letter of credit application or letter of
credit agreement entered into by Borrower in connection with the Agreement, and
any other instrument or agreement entered into, now or in the future, by Parent
or any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

17



--------------------------------------------------------------------------------

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent’s and its Subsidiaries ability, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Parent or its Subsidiaries.

“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party that would
be required to be disclosed in the Parent’s filings with the US Securities and
Exchange Commission under applicable securities laws.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means the sum of the Revolver Commitments set forth on
Schedule C-1, as such Revolver Commitments may be increased pursuant to
Section 2.14 of the Agreement or reduced pursuant to Section 2.4(c) of the
Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of an Underlying Letters of Credit, and (c) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“Oclaro China” means Oclaro Technology (Shenzhen) (FFTZ) Co. Ltd., a company
organized under the laws of The People’s Republic of China.

“Oclaro China Sale and Leaseback” means a sale and leaseback financing
transaction by Oclaro China with respect to its operating facility in Shenzhen,
China.

“Oclaro Israel” means Oclaro Israel Ltd (formerly known as Xtellus Ltd.), a
company organized under the laws of Israel.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

18



--------------------------------------------------------------------------------

“Oclaro Korea” means Oclaro Korea, Inc., a company organized under the laws of
Korea.

“Oclaro Korea Mortgage” means, collectively, those two (2) certain Kun-mortgages
that were entered into to secure the debts of Oclaro Korea, with one
Kun-mortgage established for the first floor #102, Panam-dong, 239-2, Dong-gu,
Daejeon-si in favor of Hana Bank with the maximum secured amount of KRW
802,750,000 on July 14, 2008, and one Kun-mortgage established for the first
floor #101, Panam-dong, 239-2, Dong-gu, Daejeon-si in favor of Hana Bank with
the maximum secured amount of KRW 260,000,000 and $130,000 on July 14, 2008;
provided that these Kun-mortgages constitute a “factory mortgage” established
under the Factory Mortgage Act, which provides for the mortgage with a security
interest with respect to the land and buildings constituting the factory, as
well as all of the machinery, equipment and other assets located in the factory
over which the mortgage has been established.

“Oclaro Switzerland” means Oclaro (Switzerland) AG, a company organized under
the laws of Switzerland.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Opnext” means collectively, Opnext, Inc., a Delaware corporation, Opnext
Subsystems Inc., a Delaware corporation and Pine Photonics Communications, Inc.,
a Delaware corporation.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Revolver Commitments of the Lenders are terminated.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result of such Acquisition
other than Permitted Liens,

(c) Borrower has provided Agent with their due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

19



--------------------------------------------------------------------------------

(d) Borrower shall have (i) Adjusted Excess Availability in an amount greater
than [***]% of the Revolver Commitments, (ii) average daily Adjusted Excess
Availability measured for the 30 days prior to the consummation of the proposed
Acquisition in an amount greater than [***]% of the Revolver Commitments and
(iii) Qualified Cash in an amount greater than $[***], in each case immediately
after giving effect to the consummation of the proposed Acquisition,

(e) Borrower has provided Agent with written notice of the proposed Acquisition
at least 15 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the then current drafts of
acquisition agreement and other material documents relative to the proposed
Acquisition,

(f) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto,

(g) the subject assets or Stock, as applicable, are being acquired directly by
Borrower or one of its Subsidiaries that is a Loan Party, and, in connection
therewith, such Borrower or the applicable Loan Party shall comply with
Section 5.11 and 5.12, of the Agreement and, in the case of an acquisition of
Stock, Borrower or the applicable Loan Party shall have demonstrated to Agent
that the new Loan Parties have received consideration sufficient to make the
joinder documents binding and enforceable against such new Loan Parties, and

(h) Borrower has delivered to Agent updated pro forma Projections (after giving
effect to the proposed Acquisition) for Parent and its Subsidiaries.

Notwithstanding anything contained herein to the contrary, in no event will
assets acquired pursuant to a Permitted Acquisition constitute assets eligible
for inclusion in the Borrowing Base prior to completion of a field examination
and other due diligence acceptable to Agent in its Permitted Discretion (which
field examination may be conducted prior to the closing of such Permitted
Acquisition).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales of Inventory to buyers in the ordinary course of business,

(b) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(c) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(d) the granting of Permitted Liens,

(e) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

20



--------------------------------------------------------------------------------

(f) any involuntary loss, damage or destruction of property,

(g) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(h) the leasing or subleasing of assets (which, in the case of a UK Loan Party,
are subject to a floating charge created under a UK Collateral Document) of
Parent or its Subsidiaries in the ordinary course of business,

(i) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Parent,

(j) the lapse of registered patents, trademarks and other intellectual property
of Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(k) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(l) the making of a Permitted Investment,

(m) the transfer of assets by a Loan Party or a Subsidiary of Parent that is not
a Loan Party to a Loan Party,

(n) [***],

(o) [***],

(p) dispositions of assets (which in the case of a UK Loan Party, are subject to
a floating charge created under a UK Collateral Document) acquired by Parent and
its Subsidiaries pursuant to a Permitted Acquisition consummated within 12
months of the date of the proposed Disposition (the “Subject Permitted
Acquisition”) so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof, (ii) the assets to
be so disposed are not necessary or economically desirable in connection with
the business of Parent and its Subsidiaries, and (iii) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the Subject
Permitted Acquisition,

(q) dispositions of assets (which, in the case of a UK Loan Party, are subject
to a floating charge created under a UK Collateral Document) (other than
Accounts, intellectual property, licenses, Stock of Subsidiaries of Parent, or
Material Contracts) not otherwise permitted in clauses (a) through (p) above so
long as made at fair market value and the aggregate fair market value of all
assets disposed of in all such dispositions since the Closing Date (including
the proposed disposition) would not exceed $2,000,000 (or its equivalent in any
other currency),

(r) the sale of the Santa Rosa thin film business and/or the assets related to
the Interlever product family (products that facilitate bandwidth expansion by
combining sets of equally spaced wavelengths into a single fiber) to a third
party which sale would include the facility, leaseholds, inventory and other
assets related to the business; provided, in each case, that the foregoing shall
be permitted so long as (A) Borrower provides Agent with not less than 30 days
prior written notice of such sale, together with written confirmation, supported
by detailed calculations satisfactory to Agent, that on a pro forma basis,
Borrower will have positive Availability after giving effect to any such sale
and that no Overadvance would result therefrom, (B) no Default or Event of
Default has occurred and is continuing or would result therefrom, (C) the cash
proceeds of any such sale are remitted to a Deposit Account of Parent or
Borrower which is subject to a Control Agreement and any non-cash proceeds of
sale are subject to Agent’s Lien, and (D) on or before the consummation of any
such sale, Parent delivers to Agent supplemental schedules to the Loan Documents
reflecting such sale, provided, that in no event may any schedule be updated in
a manner that would reflect or evidence a Default or an Event of Default, and

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

21



--------------------------------------------------------------------------------

(s) [***].

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(h) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,

(i) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,

(j) Indebtedness composing Permitted Investments,

(k) Indebtedness evidenced by Permitted Intercompany Advances,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

22



--------------------------------------------------------------------------------

(l) senior unsecured convertible notes issued by Parent in the original
aggregate outstanding principal amount of up to $[***] so long as (i) the
“Description of Notes” section of the Offering Memorandum related to such notes
is in form and substance reasonably satisfactory to Agent and the loan documents
related to such notes are consistent with the “Description of Notes”, (ii) the
maturity date thereof is at least 180 days after the Maturity Date, and (iii) no
cash principal payments are due on such Indebtedness prior to the maturity
thereof; provided, that cash principal payments and prepayments shall be
permitted if Borrower has (x) Adjusted Excess Availability in an amount greater
than [***]% of the Revolver Commitments, (y) average daily Adjusted Excess
Availability measured for the 30 days prior to giving effect to any such payment
in an amount greater than [***]% of the Revolver Commitments and (z) Qualified
Cash in an amount greater than $[***], in each case immediately after giving
effect to any such payment,

(m) Indebtedness in connection with the Oclaro Korea Mortgage,

(n) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $5,000,000
(or its equivalent in any other currency) at any one time outstanding, (ii) is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent, and (iii) is otherwise on terms and conditions (including all economic
terms and the absence of covenants) reasonably acceptable to Agent,

(o) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(p) Acquired Indebtedness consisting of (i) the Indebtedness incurred pursuant
to that certain Credit Agreement dated as of March 28, 2008 between Sumitomo
Trust Bank and Opnext, Inc. in an aggregate amount not to exceed 1,500,000,000
Japanese Yen at any one time and (ii) other amounts not to exceed $5,000,000 (or
its equivalent in any other currency) outstanding at any one time,

(q) Indebtedness with respect to purchase cards (including so-called
“procurement cards” or “P-cards”) provided to Parent or any of its Subsidiaries
by Wells Fargo or its Affiliates; and

(r) other unsecured Indebtedness of the Parent and its Subsidiaries which is
subordinated to the Obligations on terms and conditions (including all economic
and subordination terms and the absence of covenants) acceptable to Lenders and
does not exceed in the aggregate $5,000,000 (or its equivalent in any other
currency) at any time outstanding, and any Refinancing Indebtedness in respect
of such Indebtedness.

“Permitted Intercompany Advance” means Intercompany Advances:

(a) made by any of Parent’s Subsidiaries that is not a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party;

(b) made by Parent or any of Parent’s Subsidiaries to a Loan Party so long as
they are the subject of the Intercompany Subordination Agreement;

(c) made by any of Parent’s Subsidiaries that is a Loan Party to any of Parent’s
other Subsidiaries that is not a Loan Party, so long as (i) no Default or Event
of Default has occurred and is continuing or would result therefrom, and
(ii) Borrower has (x) Adjusted Excess Availability in an amount greater than
37.5% of the Revolver Commitments, (y) average daily Adjusted Excess
Availability measured for the 30 days prior to giving effect to any such
Intercompany Advance in an amount greater than 37.5% of the Revolver Commitments
and (z) Qualified Cash in an amount greater than $[***], in each case
immediately after giving effect to any such Intercompany Advance;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

23



--------------------------------------------------------------------------------

(d) made by any of Parent’s Subsidiaries that is a Loan Party to any of Parent’s
other Subsidiaries that is not a Loan Party which Intercompany Advance is not
permitted under clause (c)(ii) above so long as the following conditions are
satisfied:

(i) made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro China,
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$[***] per month prior to June 30, 2013 and $[***] per month thereafter;

(ii) made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro
Switzerland, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) all such Intercompany Advances do
not exceed $[***] in any calendar month;

(iii) made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro
Thailand, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) all such Intercompany Advances do
not exceed $[***] in any calendar month;

(iv) made by any of Parent’s Subsidiaries that is a Loan Party to Avanex China,
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$[***] in any calendar month;

(v) made by any of Parent’s Subsidiaries that is a Loan Party to Oclaro Israel
or Oclaro Korea, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, and (ii) all such Intercompany Advances
do not exceed $[***] in any calendar month.

(vi) made by any of Parent’s Subsidiaries that is a Loan Party to any of
Parent’s other Subsidiaries that is not a Loan Party (other than Oclaro China,
Oclaro Switzerland, Oclaro Thailand, Avanex China, Oclaro Israel and Oclaro
Korea), so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) all such Intercompany Advances do
not exceed $[***] in any calendar month;

(viii) made by any of Parent’s Subsidiaries that is a Loan Party to Opnext
Germany GMBH, Oclaro Japan, Inc. and StrataLight Communications Canada Inc., so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$[***] in any calendar month; and

(e) payments made by any Loan Party to the Lender Group in respect of
obligations under this Agreement or the Loan Documents, to the extent that the
same are construed as “advances” for the benefit of one or more of the other
Loan Parties and so long as they are subject to the Intercompany Subordination
Agreement.

“Permitted Intercompany Transactions” means (a) each of the transactions set
forth on Schedule P-2 that are materially consistent with the past practices of
Parent’s and its Subsidiaries’ business operations as in effect on the Closing
Date and disclosed to Agent on or before the Closing Date, (b) transactions by
and between Loan Parties that are materially consistent with the past practices
of Loan Parties’ business operations as in effect on the Closing Date and
disclosed to Agent on or before the Closing Date, and (c) transactions between
Parent or its Subsidiaries, on the one hand, and any Affiliate of Parent or its
Subsidiaries, on the other hand, so long as such transactions (i) are upon fair
and reasonable terms, (ii) are fully disclosed to Agent if they involve one or
more payments by Parent or any of Subsidiary of Parent in excess of $500,000 (or
its equivalent in any other currency) for any single transaction or series of
transactions, and (iii) are no less favorable to Parent or its Subsidiaries, as
applicable, than would be obtainable in an arm’s length transaction with a
non-Affiliate.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

24



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to Parent or any of its
Subsidiaries effected in the ordinary course of business or owing to Parent or
any of its Subsidiaries as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
Parent or its Subsidiaries,

(e) Investments owned by Parent or any of its Subsidiaries on the Closing Date
and set forth on Schedule P-1,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to Parent or its Subsidiaries
(in bankruptcy of customers or suppliers or otherwise outside the ordinary
course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Parent or any of its
Subsidiaries for the purpose of purchasing Stock in Parent so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Parent,

(k) Investments resulting from entering into Bank Product Agreements,

(l) so long as no Default or Event of Default has occurred and is continuing,
the transfer of wafers and die banks from Borrower to Oclaro China in the
ordinary course of Parent’s and its Subsidiaries’ business as in effect on the
Closing Date,

(m) contributions by Borrower to Oclaro China consisting of Equipment to be used
by Oclaro China in the ordinary course of business so long as (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) all such contributions do not exceed $[***] in the aggregate in any
calendar year, and (iii) Agent is given prior written notice by Parent of any
single contribution in excess of $[***],

(n) Permitted Acquisitions,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

25



--------------------------------------------------------------------------------

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and

(p) Any other Investments (other than Acquisitions), so long as (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) Borrower
has (x) Adjusted Excess Availability in an amount greater than [***]% of the
Revolver Commitments, (y) average daily Adjusted Excess Availability measured
for the 30 days prior to the consummation of the proposed Investment in an
amount greater than [***]% of the Revolver Commitments and (z) Qualified Cash in
an amount greater than $[***], in each case immediately after giving effect to
the proposed Investment, and (iii) Borrower has delivered to Agent updated pro
forma Projections (after giving effect to the proposed Investment) for Parent
and its Subsidiaries.

“Permitted Junior Payments” a payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations which may be
made so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) Borrower has (x) Adjusted Excess Availability in an
amount greater than 37.5% of the Revolver Commitments, (y) average daily
Adjusted Excess Availability measured for the 30 days prior to the making of
such payment in an amount greater than 37.5% of the Revolver Commitments and
(z) Qualified Cash in an amount greater than $15,000,000, in each case
immediately after giving effect to the making of such payment, and
(iii) Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the proposed payment) for Parent and its Subsidiaries.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-3; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-3 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

26



--------------------------------------------------------------------------------

(h) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,

(r) Liens assumed by Parent or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(s) Liens on cash collateral securing purchase cards (including so-called
“procurement cards” or “P-cards”) provided to Parent or any of its Subsidiaries
by Wells Fargo or its Affiliates; and

(t) Liens securing the Oclaro Korea Mortgage.

“Permitted Liquidation” means the liquidation, winding up, or dissolution of any
Subsidiary of Parent that is not a Loan Party, Oclaro China, or Oclaro
Switzerland so long as (i) Parent provides Agent with not less than 10 days
prior written notice of such liquidation, winding up, or dissolution, (ii) no
Default or Event of Default has occurred and is continuing or would result
therefrom, and (iii) on or before the consummation of any such liquidation,
winding up, or dissolution, Parent delivers to Agent updated schedules to the
Loan Documents reflecting such liquidation, winding up, or dissolution,
provided, that in no event may any schedule be updated in a manner that would
reflect or evidence a Default or an Event of Default.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

27



--------------------------------------------------------------------------------

“Permitted Merger” means (a) the merger or consolidation of any Subsidiary of
Parent with and into any Subsidiary of Parent which is a Loan Party so long as a
Loan Party is the surviving entity and if Borrower is involved, Borrower is the
surviving entity, (b) the merger or consolidation of any Subsidiary of Parent
that is not a Loan Party with any other Subsidiary of Parent that is not a Loan
Party, provided that, in any of the forgoing cases, (i) Parent provides Agent
with not less than 10 days prior written notice of such merger or consolidation,
(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom, (iii) Agent’s Liens on the Collateral pledged by any Loan
Party under the Loan Documents to which it is a party are not adversely
affected, and (iv) on or before the consummation of any such merger or
consolidation, Parent delivers to Agent updated schedules to the Loan Documents
reflecting such merger or consolidation, provided, that in no event may any
schedule be updated in a manner that would reflect or evidence a Default or an
Event of Default.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
the sum of (a) Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$5,000,000 (or its equivalent in any other currency) and (b) Purchase Money
Indebtedness acquired pursuant to that certain Agreement and Plan of Merger and
Reorganization, dated as of March 26, 2012 among Parent, Opnext, Inc. and Tahoe
Acquisition Sub, Inc. in an aggregate principal amount outstanding at any one
time not in excess of $30,000,000 (or its equivalent in any other currency using
exchange rates in effect on July 23, 2012).

“Permitted Restructuring Transaction” means a Permitted Merger or a Permitted
Liquidation.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Increase Lenders” has the meaning specified therefore in Section 2.14(c)
of the Agreement.

“Pre-Increase Lenders” has the meaning specified therefore in Section 2.14(c) of
the Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

28



--------------------------------------------------------------------------------

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender’s Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

29



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Stock of Parent issued in connection with such
Acquisition and including the maximum amount of Earn-Outs), paid or delivered by
Parent or one of its Subsidiaries in connection with such Acquisition (whether
paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States, United Kingdom or Canada.

“Qualifying Lender” has the meaning specified therefor in Section 16(k).

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or part of the Charged Property.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

30



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.17 of the Agreement.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Parent (including
any payment in connection with any merger or consolidation involving Parent) or
to the direct or indirect holders of Stock issued by Borrower in their capacity
as such (other than dividends or distributions payable in Stock (other than
Prohibited Preferred Stock) issued by Parent, or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Parent) any Stock issued by Parent.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement or as
may be increased from time to time pursuant to Section 2.14 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“San Donato Accounts” means the Deposit Accounts of the San Donato branch of
Oclaro (North America), Inc. at [***].

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

31



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” means the Lenders Group, any Bank Product Providers, any Hedge
Provider, any Receiver.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means one or more security agreements, dated as of even
date with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by any of Borrower and Guarantors to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act); provided, that the
convertible Indebtedness of Parent under clause (l) of the definition of
Permitted Indebtedness shall not be deemed Stock of Parent until it is converted
into such Stock according to its terms.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Suppressed Availability” means, as of any date of determination, an amount
equal to the sum of (a) the Borrowing Base less (b) the Maximum Revolver Amount;
provided, however, such amount shall not be less than zero.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

32



--------------------------------------------------------------------------------

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Tier One Country” means Canada, the United Kingdom, the United States and any
other jurisdiction(s) determined by Agent in its Permitted Discretion to be
“Tier One Countries” which as of the Closing Date are Australia, Belgium, Cayman
Islands, Denmark, Finland, Germany, Hong Kong, Israel, the Netherlands, New
Zealand, Norway, Singapore, Spain, Sweden and Switzerland.

“Tier One Eligible Accounts” means Eligible Accounts with respect to which the
Account Debtor (i) maintain its chief executive office or its registered office
in a Tier One Country, or (ii) is organized or incorporated under the laws of a
Tier One Country.

“Tier Three Country” means jurisdiction(s) determined by Agent in its Permitted
Discretion to be “Tier Three Countries”; provided, that without generally
determining that such countries are Tier Three Countries, the countries of
Thailand, Malaysia and China are deemed to be Tier Three Countries as of the
Closing Date for the limited purpose of allowing Accounts owed by (i) [***],
(ii) [***], (iii) [***], (iv) [***], (v) [***], (vi) [***], (vii) [***],
(viii) [***], and (ix) [***] to be included in the determination of Eligible
Accounts.

“Tier Three Eligible Accounts” means Eligible Accounts with respect to which the
Account Debtor (i) maintain its chief executive office or its registered office
in a Tier Three Country, or (ii) is organized or incorporated under the laws of
a Tier Three Country.

“Tier Two Country” means jurisdiction(s) determined by Agent in its Permitted
Discretion to be “Tier Two Countries” which as of the Closing Date are Brazil,
France, Hungary, Italy, Japan, Malaysia, Poland, Republic of Korea, or Taiwan.

“Tier Two Eligible Accounts” means Eligible Accounts with respect to which the
Account Debtor (i) maintain its chief executive office or its registered office
in a Tier Two Country, or (ii) is organized or incorporated under the laws of a
Tier Two Country.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Treaty” has the meaning specified therefor in Section 16(j).

“Treaty Lender” has the meaning specified therefor in Section 16(i).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

33



--------------------------------------------------------------------------------

“Treaty State” has the meaning specified therefor in Section 16(i).

“Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred and is continuing, (b) Adjusted Excess Availability is an
amount less than 18.75% of the Revolver Commitments or (c) Qualified Cash is in
an amount less than $15,000,000.

“Triggering Period” means, the period commencing upon the occurrence of a
Triggering Event and ending on the day on which Agent has waived the occurrence
of the Trigger Event.

“UK Collateral Documents” means each of:

(a) the debenture dated 2 August 2006 entered into between (1) Bookham
Technology plc (2) Bookham Nominees Limited and (3) Wells Fargo Foothill, Inc.;

(b) the debenture dated 21 July 2010 entered into between (1) Oclaro Innovations
LLP and (2) Wells Fargo Capital Finance, Inc.; and

(c) the debenture dated on or about the date of this Agreement entered into
between (1) the Borrower (2) Bookham Nominees Limited (3) the Parent (4) Oclaro
(North America) Inc. and (5) the Agent

“UK Loan Party” means each of the Borrower, Bookham Nominees Limited (a company
registered in England & Wales with registration number 05865912) and Oclaro
Innovations LLP (a limited liability partnership registered in England & Wales
with registration number OC356079).

“UK Transaction Security” means the Liens created or expressed to be created in
favor of the Agent pursuant to the UK Collateral Documents.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, Inc., a California corporation.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

Schedule 1.1

34



--------------------------------------------------------------------------------

SCHEDULE A-1

Agent’s Account

WELLS FARGO CAPITAL FINANCE, INC.

WIRE INSTRUCTIONS

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA # [***]

Account Name:

Wells Fargo Capital Finance, Inc.

A/C # [***]

Ref: [***].

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE A-2

Authorized Persons

Alain Couder, Chief Executive Officer

Jerry Turin, Chief Financial Officer

Topher Croddy, Corporate Controller

Catherine Rundle, Secretary

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, Inc.

   $ 50,000,000       $ 50,000,000   

All Lenders

   $ 50,000,000       $ 50,000,000   

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE D-1

Designated Account

[***]

Account Name: [***]

Account #[***]

Swift Cod: [***]

Contacts:

[***]

or

[***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE E-1

Existing Letters of Credit

[***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE F-1

Foreign Security Documents

 

•  

Debenture, dated as of 2 August 2006, granted by the Borrower and Bookham
Nominees Limited, a company incorporated under the laws of England and Wales
(“BNL”), in favor of Agent as amended pursuant to a deed of amendment and
confirmation dated as of the Closing Date.

 

•  

Mortgage Over Shares, dated as of 2 August 2006, granted by Parent and BNL in
favor of Agent as amended pursuant to a deed of amendment and confirmation dated
as of the Closing Date.

 

•  

Deed of Charge, dated as of 2 August 2006, by and among Bookham International
Limited, an exempted company incorporated with limited liability under the laws
of the Cayman Islands, and Agent.

 

•  

Charge Over Shares, dated as of 2 August 2006, by and between the Borrower and
Agent.

 

•  

Confirmatory Assignment of Security Interest for filing under the Patent Act
(Canada), dated as of 2 August 2006, by and between the Borrower and Agent.

 

•  

Debenture dated as of 21 July 2010, granted by Oclaro Innovations LLP (“LLP”)in
favor of the Agent as amended pursuant to a deed of amendment and confirmation
dated as of the Closing Date.

 

•  

Debenture dated as of the Closing Date, granted by the Borrower, BNL, LLP,
Parent and Oclaro (North America), Inc. in favor of the Agent.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE P-1

Permitted Investments

 

•  

Parent has a $7.5 million investment in ClariPhy Communications, Inc.
(“ClariPhy”) and received in exchange 18,386,860 shares of ClariPhy’s Series C
Preferred Stock.

 

•  

Parent currently owns [***] common shares of [***] stock with a book value of
$166,000 at July 2, 20111.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE P-2

Permitted Intercompany Transactions

 

•  

Intellectual property cross-charges

 

•  

Shared manufacturing support services

 

•  

Shared research and development services

 

•  

Shared sales and marketing services

 

•  

Shared general and administration services

 

•  

Allocations of facility costs

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE P-3

Permitted Liens

Two Korean kun-mortgages with [***]for [***] KRW as of July 2, 2011.

[***].

These Kun-mortgages constitute a “factory mortgage” established under the
Factory Mortgage Act, which provides for the mortgage with a security interest
with respect to the land and buildings constituting the factory, as well as all
of the machinery, equipment and other assets located in the factory over which
the mortgage has been established.

Restricted Cash Accounts (balances as of September 29, 2012):

 

  •  

Opnext Japan has the Japanese Yen equivalent of $20 million in a restricted cash
account securing a note payable to Sumitomo

 

  •  

Oclaro, Inc has $[***] in a restricted cash account with [***] as collateral for
its corporate credit card program

 

  •  

Oclaro Technology Ltd has $[***] in a restricted cash account in favor of HM
Revenue & Customs, and is the Bond provided to allow us to operate our import
deferment account (covers payments of UK Import Duty & UK import VAT). $[***] of
the balance in this account also covers the UK corporate credit card program.

 

  •  

Bookham Canada has $[***] CAD in a restricted cash account to secure GST taxes
owed

 

  •  

Bookham Switzerland has USD $[***] in a restricted cash account as collateral
for its building lease.

 

  •  

Oclaro Technology (Shenzhen) Co. Ltd has a restricted cash account for $[***]
USD.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(b) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Agreement,

(ii) the Controlled Account Agreements,

(iii) the Control Agreements,

(vi) the Security Agreement,

(v) the Patent Security Agreement,

(vi) the Trademark Security Agreement,

(vii) the Fee Letter,

(viii) the Guaranty,

(ix) the Intercompany Subordination Agreement,

(x) the UK Collateral Documents;

(c) Agent shall have received a certificate from a Director of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;

(d) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by a Director
of Borrower;

(e) Agent shall have received a certificate of status with respect to Borrower,
dated within 10 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

(f) [Intentionally Omitted];

(g) Agent shall have received a certificate from the Secretary (or other
applicable officer) of each Guarantor (i) attesting to the resolutions of such
Guarantor’s Board of Directors (or other applicable authorizing body)
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

(h) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

(i) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(j) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(k) Agent shall have received certificates of insurance (or maintained
equivalent carryovers), together with the endorsements thereto, as are required
by Section 5.6, the form and substance of which shall be satisfactory to Agent;

(l) Agent shall have received an opinion of Borrower’s counsel in form and
substance satisfactory to Agent;

(m) Agent shall have received an opinion of Agent’s UK counsel in form and
substance satisfactory to Agent;

(n) To the extend deemed necessary by Agent, Agent shall have completed its
business, legal, and collateral due diligence, including (i) a collateral audit
and review of each Borrower’s and its Subsidiaries’ books and records and
verification of such Borrower’s representations and warranties to Lender Group,
the results of which shall be satisfactory to Agent, and (ii) an inspection of
each of the locations where each Borrower’s and its Subsidiaries’ Inventory is
located, the results of which shall be satisfactory to Agent;

(o) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Borrower, and (ii) OFAC/PEP
searches and customary individual background searches for each Borrower’s senior
management and key principals, and each Guarantor, in each case, the results of
which shall be satisfactory to Agent;

(p) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement;

(q) Parent and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent or its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated
thereby; and

(r) All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

SCHEDULE 3.6

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder at any time (or to extend any other credit hereunder) shall be subject
to the fulfillment, to the satisfaction of Agent (or waiver thereby), of each of
the post-closing covenants set forth below. Parent shall, and shall cause its
Subsidiaries to, satisfy each of the post-closing covenants set forth below
within such covenant’s prescribed time period; provided that such covenants may
be waived and/or time periods extended by Agent in its sole discretion. Parent’s
failure to satisfy any covenant within the prescribed time period shall
constitute an Event of Default under the Agreement. The representations,
warranties and covenants set forth in the Loan Documents shall be deemed
qualified by the additional timing of deliverables set forth in this Schedule
3.6 (so long as such deadlines set forth herein are satisfied).

(a) Within 15 days of the Closing Date, Borrower shall deliver to Agent all of
the original certificates representing the shares of Stock pledged under the
Security Agreement, to the extent certificated, with respect to each of the
Opnext entities, together with a power endorsed in blank with respect to each
such certificate.

(b) Within 30 days of the Closing Date, Borrower shall deliver to Agent, duly
executed Control Agreements (as required under Section 6.11(b) of the Agreement)
with respect to Deposit Accounts and Securities Accounts of the Loan Parties in
form and substance reasonably satisfactory to Agent.

(c) Within 60 days of the Closing Date, Borrowers shall deliver to Agent, duly
executed Collateral Access Agreements with respect to the locations of the Loan
Parties to the extent required to be delivered pursuant to Section 5.15 of the
Agreement.

(d) Within 60 days of the Closing Date, Borrowers shall deliver to Agent, an
updated Schedule 4.13 to the Agreement indicating the owner of record of each
Intellectual Property identified therein.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

Capitalization of Parent

As of the close of business on September 29, 2012:

Authorized Preferred Stock (undesignated): 1,000,000

Outstanding Preferred Stock: None

Authorized Common Stock: 175,000,000

Outstanding Common Stock: 90,850,043

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

Capitalization of Parent’s Subsidiaries

 

Name of Company

   Authorized Securities    Outstanding Securities

Avalon Photonics AG (Switzerland)

   [***]    [***]

Avanex Communications Technologies Co. Ltd, a corporation organized under the
laws of the People’s Republic of China

   [***]    [***]

Avanex International Corporation, a Delaware corporation

   [***]    [***]

Avanex U.S.A. Corporation, a Delaware corporation

   [***]    [***]

Bookham International Ltd, a corporation organized under the laws of the Cayman
Islands

   [***]    [***]

Bookham Nominees Limited, a company incorporated under the laws of England and
Wales

   [***]    [***]

Forthaven, Ltd., a corporation organized under the laws of England and Wales

   [***]    [***]

Mintera Corporation, a Delaware corporation

   [***]    [***]

New Focus GmbH, a corporation organized under the laws of Germany

   [***]    [***]

Oclaro (Canada) Inc., a federally incorporated Canadian corporation

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

Oclaro Innovations LLP, a U.K. limited liability partnership

   [***]    [***]

Oclaro Israel Limited, an Israeli corporation

   [***]    [***]

Oclaro Japan K.K., a corporation organized under the laws of Japan

   [***]    [***]

Oclaro (New Jersey), Inc., a Delaware corporation

   [***]    [***]

Oclaro (North America), Inc., a Delaware corporation

   [***]    [***]

Oclaro Photonics, Inc., a Delaware corporation

   [***]    [***]

Oclaro Switzerland GmbH, a corporation organized under the laws of Switzerland

   [***]    [***]

Oclaro Technology, Inc., a Delaware corporation

   [***]    [***]

Oclaro Technology Limited, a limited liability company incorporated under the
laws of England and Wales

   [***]    [***]

Oclaro Technology (Shenzhen) Co., Ltd., a corporation organized under the law of
the People’s Republic of China

   [***]    [***]

Oclaro (Thailand) Limited, a Thai company

   [***]    [***]

Rio Sub 1, Inc., a Delaware corporation

   [***]    [***]

Rio Sub 2, Inc., a Delaware corporation

   [***]    [***]

Oclaro Korea, Inc., a Korean corporation

   [***]    [***]

Oclaro International LTD., a company organized under the laws of the Cayman
Islands

   [***]    [***]

Oclaro Malaysia Sdn Bhd, a company organized under the laws of Malaysia

   [***]    [***]

Opnext, Inc., a Delaware corporation

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

Opnext Subsystems, Inc., a Delaware corporation

   [***]    [***]

Pine Photonics Communications, Inc., a Delaware corporation

   [***]    [***]

StrataLight Communications Canada Inc., a company originated under the laws of
Canada

   [***]    [***]

Opnext Germany GmbH, a Company organized under the laws of Germany

   [***]    [***]

Oclaro Japan, Inc., a company organized under the laws of Japan

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

Jurisdictions of Organization

Avanex Communications Technologies Co., Ltd., a People’s Republic of China
company

Avanex International Corporation, a Delaware corporation

Avanex U.S.A. Corporation, a Delaware corporation

Avalon Photonics AG, a Swiss corporation

Bookharn International Ltd., a Cayman Islands company

Bookharn Nominees Ltd., a U.K. company

Forthaven Ltd, a U.K. company

Mintera Corporation, a Delaware corporation

New Focus GmbH, a German corporation

Oclaro, Inc., a Delaware corporation

Oclaro (Canada), Inc., a Canadian corporation

Oclaro Innovations LLP, a U.K. limited liability partnership

Oclaro Israel Limited, an Israeli corporation

Oclaro Japan K.K., a Japanese corporation

Oclaro (New Jersey), Inc., a Delaware corporation

Oclaro (North America), Inc., a Delaware corporation

Oclaro Photonics, Inc., a Delaware corporation

Oclaro Switzerland GmbH, a Swiss corporation

Oclaro Technology, Inc., a Delaware corporation

Oclaro Technology Limited, a U.K. corporation

Oclaro Technology (Shenzhen) Co., Ltd., a People’s Republic of China company

Oclaro (Thailand) Limited, a Thai company

Rio Sub 1, Inc., a Delaware corporation

Rio Sub 2, Inc., a Delaware corporation

Oclaro Korea, Inc. a Korean corporation

Oclaro International LTD, a Cayman Islands company

Oclaro Malaysia Sdn Bhd, a Malaysian company

Opnext, Inc., a Delaware corporation

Opnext Subsystems, Inc., a Delaware corporation

Pine Photonics Communications, Inc., a Delaware corporation

StrataLight Communications Canada Inc., a Canadian company

Opnext Germany GmbH, a German company

Oclaro Japan, Inc., a Japanese company

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

Chief Executive Offices

 

Oclaro, Inc.

2560 Junction Ave.

San Jose, CA 95134

USA

  

Mintera Corporation

35 Nagog Park

Acton, MA 01720

USA

 

Avanex International Corporation

Avanex U.S.A. Corporation

Oclaro (North America), Inc.

Oclaro Photonics, Inc.

Oclaro Technology, Inc.

Rio Sub 1, Inc.

Rio Sub 2,Inc.

2560 Junction Ave.

San Jose, CA 95134

USA

  

New Focus GmbH

c/o Ernst & Young

Elisentrasse 3a 80335

Munich, Germany

 

Oclaro (Canada) Inc.

308 Palladium Drive

Suite 104

Kanata, Ontario K2V 1A1

Canada

 

Oclaro Technology Limited

Bookham Nominees Ltd

Forthaven Limited

Oclaro Innovations LLP

Caswell, Towcester

Northamptonshire NN12 8EQ

United Kingdom

  

Oclaro Israel, Ltd.

8 Hartom Street

Beck Science Center

P. O. Box 45079

Jerusalem 91450

Israel

 

Avanex Communications Technologies Co. Ltd

11/F, Building 89

No. 1122 North Qinzhou Rd.

Caohejing Hi-Tech Park,

Shanghai, 200233, P.R.C.

  

Oclaro Japan KK

28-15 Marunouchi-2chome,

Kofu City

Yamanashi prefecture

Japan

 

Bookham International Ltd.

c/o Maples and Calder

Ugland House

P. O. Box 309

George Town, Grand Cayman

Cayman Island, British West Indies

  

Oclaro (New Jersey), Inc.

66 Ford Road, Suite 1221

Denville, NJ 07834

USA

 

Oclaro Switzerland GmbH

Avalon Photonics AG

Binzstrasse 17

CH-8045

Zurich, Switzerland

 

Oclaro Technology (Shenzhen) Co. Ltd.

2 Phoenix Road

Futian Free Trade Zone

Shenzhen 518038, PRC

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

Oclaro (Thailand) Limited

Zeer IT Mall Building, 8th Fl.

294 M008, Vibhavadi Rangsit Rd.

Kookot, Lumlookka,

Patumthanee 12130

Thailand

Oclaro Korea Inc.

2nd Floor Panam Factory Complex

239-2 Panam-Dong, Dong-Gu

Daejeon 300-832

Korea

Opnext, Inc.

46429 Landing Parkway

Fremont, CA 94538

USA

Opnext Subsystems, Inc.

1830 Bering Drive

San Jose, CA 95112

USA

Pine Photonics Communications, Inc.

2560 Junction Avenue

San Jose, CA 95134

USA

Oclaro International LTD

c/o Maples Corporate Services Ltd.

P. O. Box 309

Ugland House,

Grand Cayman ky1-1104

Cayman Islands

Oclaro Malaysia Sdn Bhd

Level 7 Menala Milenium

Jalan Damanlela

Pursat Bandar Damansara

Damansara Heights 50490

Kuala Lumpur, Malaysia

Opnext Germany GmbH

Werner Eckert Strasse 2

D-81829

Feldkirchen Bei Munchen

Germany

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

Organizational Identification Numbers

 

Entity

   Organizational Identification
Number    Federal Taxpayer
Identification Number

Oclaro, Inc.

   [***]    [***]

Oclaro Technology Limited

   [***]    [***]

Avalon Photonics AG.

   [***]    [***]

Avanex Communication Technologies Co. Ltd

   [***]    [***]

Avanex International Corporation

   [***]    [***]

Avanex U.S.A. Corporation

   [***]    [***]

Bookham International Ltd.

   [***]    [***]

Bookham Nominees Limited

   [***]    [***]

Forthaven Ltd.

   [***]    [***]

Mintera Corporation

   [***]    [***]

New Focus GmbH

   [***]    [***]

Oclaro (Canada) Inc.

   [***]    [***]

Oclaro Innovations LLP

   [***]    [***]

Oclaro Israel, Ltd.

   [***]    [***]

Oclaro Japan KK

   [***]    [***]

Oclaro (New Jersey), Inc.

   [***]    [***]

Oclaro (North America), Inc.

   [***]    [***]

Oclaro Photonics, Inc.

   [***]    [***]

Oclaro Switzerland GmbH

   [***]    [***]

Oclaro Technology, Inc.

   [***]    [***]

Oclaro Technology (Shenzhen) Co. Ltd.

   [***]    [***]

Oclaro (Thailand) Limited

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

Entity

   Organizational Identification
Number    Federal Taxpayer
Identification Number

Rio Sub 1, Inc.

   [***]    [***]

Rio Sub 2, Inc.

   [***]    [***]

Oclaro Korea, Inc.

   [***]    [***]

Oclaro International LTD

   [***]    [***]

Oclaro Malaysia Sdn Bhd

   [***]    [***]

Opnext, Inc.

   [***]    [***]

Opnext Subsystems, Inc.

   [***]    [***]

Pine Photonics Communications, Inc.

   [***]    [***]

StrataLight Communications Canada Inc.

   [***]    [***]

Opnext Germany GmbH

   [***]    [***]

Oclaro Japan, Inc.

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

SCHEDULE 4.6(d)

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE 4.7(a)

Material Litigation

Five putative class actions challenging the Merger have been filed in the
Superior Court of the State of California in and for the County of Alameda:
(1) Martin Zilberberg v. Charles J. Abbe, No RG12623460, on March 28, 2012;
(2) Eleanor Welty v. Harry L. Bosco, Case No. RG12624240, on April 4, 2012;
(3) Todd Wright v. Harry L. Bosco, Case No. RG12624343, on April 5, 2012;
(4) Stephen Greenberg v. Charles J. Abbe, No. RG12624444, on April 5, 2012; and
(5) Mark Graf v. Opnext, Inc., No. RG12624798, on April 9, 2012. Two putative
class actions challenging the Merger have been filed in the Delaware Court of
Chancery: Glenn Freedman v. Opnext, Inc., CA No. 7400-VCL, on April 5, 2012; and
(2) Berger v. Bosco, No. 7406-VCL, on April 9, 2012. The two Delaware actions
have been consolidated under the caption In re Opnext, Inc. Shareholders
Litigation, C.A. No. 7400-VCL. The defendants in each case are Opnext, Inc. and
the members of Opnext’s Board (collectively, the Opnext Defendants), Oclaro,
Inc. and Tahoe Acquisition Sub, Inc. (collectively, the Oclaro Defendants). Each
action alleges that the Opnext Defendants breached their fiduciary duties to
Opnext stockholders by entering into the Merger Agreement. Each action further
alleges that the Oclaro Defendants aided and abetted those breaches of fiduciary
duties.

On July 6, 2012, plaintiff Wright voluntarily dismissed his complaint. On
July 31, 2012, the remaining plaintiffs executed a memorandum of understanding
settling these matters, subject to court approval. A hearing on plaintiffs’
motion for preliminary court approval of the settlement is scheduled for
November 2012 in Alameda County Superior Court.

On May 19, 2011, Curtis and Charlotte Westley filed a purported class action
complaint in the United States District Court for the Northern District of
California, against us and certain of our officers and directors. The Court
subsequently appointed the Connecticut Laborers’ Pension Fund (Pension Fund) as
lead plaintiff for the putative class. On April 26, 2012, the Pension Fund filed
a second amended complaint, captioned as Westley v. Oclaro, Inc., No. 11 Civ.
2448 EMC, allegedly on behalf of persons who purchased our common stock between
May 6 and October 28, 2010, alleging that we and certain of our officers and
directors issued materially false and misleading statements during this time
period regarding our current business and financial condition, including
projections for demand for our products, as well as our revenues, earnings, and
gross margins, for the first quarter of fiscal year 2011 as well as the full
fiscal year. The complaint alleges violations of section 10(b) of the Securities
Exchange Act and Securities and Exchange Commission Rule 10b-5, as well as
section 20(a) of the Securities Exchange Act. The complaint seeks damages and
costs of an unspecified amount. On September 21, 2012, the Court granted
defendants’ motion to dismiss the second amended complaint with leave to amend.
On October 4, 2012, plaintiffs moved for leave to file a motion for
reconsideration of the Court’s order. That motion is scheduled to be heard on
November 9, 2012. Discovery has not commenced, and no trial has been scheduled
in this action. We intend to defend this litigation vigorously. We are unable at
this time to estimate the effects of these lawsuits on our financial position,
results of operations or cash flows.

 

1



--------------------------------------------------------------------------------

On June 10, 2011, a purported shareholder, Stanley Moskal, filed a purported
derivative action in the Superior Court for the State of California, County of
Santa Clara, against us, as nominal defendant, and certain of our current and
former officers and directors, as defendants. The case is styled Moskal v.
Couder, No. 1:11 CV 202880 (Santa Clara County Super. Ct. filed June 10, 2011).
Four other purported shareholders, Matteo Guindani, Jermaine Coney, Jefferson
Braman and Toby Aguilar, separately filed substantially similar lawsuits in the
United States District Court for the Northern District of California on
June 27, June 28, July 7 and July 26, 2011, respectively. By Order dated
September 14, 2011, the Guindani, Coney, and Braman actions were consolidated
under In re Oclaro, Inc. Derivative Litigation, Lead Case No. 11 Civ. 3176
EMC. On October 5, 2011, the Aguilar action was voluntarily dismissed. Each
remaining purported derivative complaint alleges that Oclaro has been, or will
be, damaged by the actions alleged in the Westley complaint, and the litigation
of the Westley action, and any damages or settlement paid in the Westley action.
Each purported derivative complaint alleges counts for breaches of fiduciary
duty, waste, and unjust enrichment. Each purported derivative complaint seeks
damages and costs of an unspecified amount, as well as injunctive relief. By
Order dated March 6, 2012, the parties in the Moskal action agreed that
defendants shall not be required to respond to the original complaint, that
plaintiff would serve an amended complaint no later than 30 days after the Court
in the Westley action (a) denies in any part defendants’ motion to dismiss the
Westley action, or (b) dismisses the Westley action with prejudice, and the stay
of discovery would remain in effect until further order of the Court or
agreement by the parties. By Order dated June 4, 2012, the parties in the Moskal
action agreed that the stay of discovery shall remain in effect until further
ordered by the Court, or agreement of the parties. By Order dated November 29,
2011, the parties to In re Oclaro, Inc. Derivative Litigation agreed to stay all
proceedings, including motion practice and discovery, until such time as (a) the
defendants file an answer to any complaint in the Westley action; or (b) the
Westley action is dismissed in its entirety with prejudice. Discovery has not
commenced, and no trial has been scheduled in any of these actions. We are
unable at this time to estimate the effects of these lawsuits on our financial
position, results of operations or cash flows.

On September 2, 2011, Tyco Electronics Subsea Communications, LLC (Tyco) filed a
complaint against Opnext, Inc. in the Supreme Court of the State of New York,
alleging that Opnext, Inc. failed to meet certain obligations owed to Tyco
pursuant to a non-recurring engineering development agreement entered into
between Opnext, Inc. and Tyco. The complaint sought contract damages in an
amount not less than $1 million, punitive damages, costs and attorneys’ fees and
such other relief as such court deemed just and proper. Opnext, Inc. filed a
motion to dismiss this complaint on October 14, 2011. By decision and order
dated August 13, 2012, the Court dismissed Tyco’s complaint in its entirety.
Tyco has filed a notice of appeal from the decision and order but has not yet
perfected the appeal.

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 4.7(b)

Status of Closing Date Litigation

Five putative class actions challenging the Merger have been filed in the
Superior Court of the State of California in and for the County of Alameda:
(1) Martin Zilberberg v. Charles J. Abbe, No RG12623460, on March 28, 2012;
(2) Eleanor Welty v. Harry L. Bosco, Case No. RG12624240, on April 4, 2012;
(3) Todd Wright v. Harry L. Bosco, Case No. RG12624343, on April 5, 2012;
(4) Stephen Greenberg v. Charles J. Abbe, No. RG12624444, on April 5, 2012; and
(5) Mark Graf v. Opnext, Inc., No. RG12624798, on April 9, 2012. Two putative
class actions challenging the Merger have been filed in the Delaware Court of
Chancery: Glenn Freedman v. Opnext, Inc., CA No. 7400-VCL, on April 5, 2012; and
(2) Berger v. Bosco, No. 7406-VCL, on April 9, 2012. The two Delaware actions
have been consolidated under the caption In re Opnext, Inc. Shareholders
Litigation, C.A. No. 7400-VCL. The defendants in each case are Opnext, Inc. and
the members of Opnext’s Board (collectively, the Opnext Defendants), Oclaro,
Inc. and Tahoe Acquisition Sub, Inc. (collectively, the Oclaro Defendants). Each
action alleges that the Opnext Defendants breached their fiduciary duties to
Opnext stockholders by entering into the Merger Agreement. Each action further
alleges that the Oclaro Defendants aided and abetted those breaches of fiduciary
duties.

On July 6, 2012, plaintiff Wright voluntarily dismissed his complaint. On
July 31, 2012, the remaining plaintiffs executed a memorandum of understanding
settling these matters, subject to court approval. A hearing on plaintiffs’
motion for preliminary court approval of the settlement is scheduled for
November 2012 in Alameda County Superior Court.

On May 19, 2011, Curtis and Charlotte Westley filed a purported class action
complaint in the United States District Court for the Northern District of
California, against us and certain of our officers and directors. The Court
subsequently appointed the Connecticut Laborers’ Pension Fund (Pension Fund) as
lead plaintiff for the putative class. On April 26, 2012, the Pension Fund filed
a second amended complaint, captioned as Westley v. Oclaro, Inc., No. 11 Civ.
2448 EMC, allegedly on behalf of persons who purchased our common stock between
May 6 and October 28, 2010, alleging that we and certain of our officers and
directors issued materially false and misleading statements during this time
period regarding our current business and financial condition, including
projections for demand for our products, as well as our revenues, earnings, and
gross margins, for the first quarter of fiscal year 2011 as well as the full
fiscal year. The complaint alleges violations of section 10(b) of the Securities
Exchange Act and Securities and Exchange Commission Rule 10b-5, as well as
section 20(a) of the Securities Exchange Act. The complaint seeks damages and
costs of an unspecified amount. On September 21, 2012, the Court granted
defendants’ motion to dismiss the second amended complaint with leave to amend.
On October 4, 2012, plaintiffs moved for leave to file a motion for
reconsideration of the Court’s order. That motion is scheduled to be heard on
November 9, 2012. Discovery has not commenced, and no trial has been scheduled
in this action. We intend to defend this litigation vigorously. We are unable at
this time to estimate the effects of these lawsuits on our financial position,
results of operations or cash flows.

 

1



--------------------------------------------------------------------------------

On June 10, 2011, a purported shareholder, Stanley Moskal, filed a purported
derivative action in the Superior Court for the State of California, County of
Santa Clara, against us, as nominal defendant, and certain of our current and
former officers and directors, as defendants. The case is styled Moskal v.
Couder, No. 1:11 CV 202880 (Santa Clara County Super. Ct. filed June 10, 2011).
Four other purported shareholders, Matteo Guindani, Jermaine Coney, Jefferson
Braman and Toby Aguilar, separately filed substantially similar lawsuits in the
United States District Court for the Northern District of California on
June 27, June 28, July 7 and July 26, 2011, respectively. By Order dated
September 14, 2011, the Guindani, Coney, and Braman actions were consolidated
under In re Oclaro, Inc. Derivative Litigation, Lead Case No. 11 Civ. 3176
EMC. On October 5, 2011, the Aguilar action was voluntarily dismissed. Each
remaining purported derivative complaint alleges that Oclaro has been, or will
be, damaged by the actions alleged in the Westley complaint, and the litigation
of the Westley action, and any damages or settlement paid in the Westley action.
Each purported derivative complaint alleges counts for breaches of fiduciary
duty, waste, and unjust enrichment. Each purported derivative complaint seeks
damages and costs of an unspecified amount, as well as injunctive relief. By
Order dated March 6, 2012, the parties in the Moskal action agreed that
defendants shall not be required to respond to the original complaint, that
plaintiff would serve an amended complaint no later than 30 days after the Court
in the Westley action (a) denies in any part defendants’ motion to dismiss the
Westley action, or (b) dismisses the Westley action with prejudice, and the stay
of discovery would remain in effect until further order of the Court or
agreement by the parties. By Order dated June 4, 2012, the parties in the Moskal
action agreed that the stay of discovery shall remain in effect until further
ordered by the Court, or agreement of the parties. By Order dated November 29,
2011, the parties to In re Oclaro, Inc. Derivative Litigation agreed to stay all
proceedings, including motion practice and discovery, until such time as (a) the
defendants file an answer to any complaint in the Westley action; or (b) the
Westley action is dismissed in its entirety with prejudice. Discovery has not
commenced, and no trial has been scheduled in any of these actions. We are
unable at this time to estimate the effects of these lawsuits on our financial
position, results of operations or cash flows.

On September 2, 2011, Tyco Electronics Subsea Communications, LLC (Tyco) filed a
complaint against Opnext, Inc. in the Supreme Court of the State of New York,
alleging that Opnext, Inc. failed to meet certain obligations owed to Tyco
pursuant to a non-recurring engineering development agreement entered into
between Opnext, Inc. and Tyco. The complaint sought contract damages in an
amount not less than $1 million, punitive damages, costs and attorneys’ fees and
such other relief as such court deemed just and proper. Opnext, Inc. filed a
motion to dismiss this complaint on October 14, 2011. By decision and order
dated August 13, 2012, the Court dismissed Tyco’s complaint in its entirety.
Tyco has filed a notice of appeal from the decision and order but has not yet
perfected the appeal

 

2



--------------------------------------------------------------------------------

SCHEDULE 4.11

Defined Benefit Plans

Switzerland Defined Benefit Plan

We have a pension plan covering employees of Oclaro (Switzerland) AG, as
described in our Annual Report on Form 10-K for the fiscal year ended June 30,
2012.

Japan Defined Contribution and Benefit Plan

In connection with our acquisition of Opnext, we assumed a defined benefit plan
that provides retirement benefits to our employees in Japan.

Under the defined benefit plan in Japan (Japan Plan), we calculate benefits
based on an employee’s individual grade level and years of service. Employees
are entitled to a lump sum benefit upon retirement or upon certain instances of
termination. As of September 29, 2012, there were no plan assets. Net periodic
pension costs for the Japan Plan for the three months ended September 29, 2012
included the following:

 

     Three Months
Ended
September 29,
2012        (Thousands)  

Service cost

   $ 294   

Interest cost

     37   

Net amortization

     22      

 

 

 

Net periodic pension costs

   $ 353      

 

 

 

In connection with the Japan Plan, we have $0.3 million in accrued expenses and
other liabilities and $8.6 million in other non-current liabilities in our
condensed consolidated balance sheet as of September 29, 2012, to account for
the projected benefit obligations.



--------------------------------------------------------------------------------

SCHEDULE 4.12

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 4.13

Intellectual Property

PATENTS

The schedule of patents listed on Schedule 4.13 to the Amended and Restated
Credit Agreement is incorporated herein by reference and supplemented by the
attached list of patents. Please note that these lists reflect a listing of the
patents of all Oclaro entities, including those who may not be obligors
hereunder.

TRADEMARKS

The schedule of trademarks listed on Schedule 4.13 to the Amended and Restated
Credit Agreement is incorporated herein by reference and supplemented by the
attached list of trademarks. Please note that these lists reflect a listing of
the trademarks of all Oclaro entities, including those who may not be obligors
hereunder.

COPYRIGHTS

Oclaro (North America), Inc.

 

Title

   Jurisdiction   Number

[***]

   [***]   [***]

LICENSES

The schedule of licenses listed on Schedule 4.13 to the Amended and Restated
Credit Agreement is incorporated herein by reference and supplemented by the
licenses listed below:

[***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

Patents (Supplement)

(Attached)

[***257 pages redacted***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

Trademarks (Supplement)

 

Liens/Status

  

Owner/Liens

   Trademark/Domain      Country      Serial/Reg.
No.      Registration
No.      File
Date      Reg.
Date  

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

[***]

   [***]      [***]         [***]         [***]         [***]         [***]   
     [***]   

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

SCHEDULE 4.15

Deposit Accounts and Securities Accounts

(Attached)

[*** 4 pages redacted***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 4.17

Material Contracts

Reference is made to the material contracts disclosed in Oclaro, Inc.’s Annual
Report on Form 10-K for the fiscal year ended June 30, 2012, incorporated herein
by reference.

 

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 4.19

• Permitted Indebtedness

See attached for inter-company indebtedness as of September 29, 2012. [*** 8
pages redacted***]

Oclaro Technology Ltd has the following facilities outstanding with [***]

• :

 

  •  

a bonds, guarantees and indemnities facility of up to [***] pounds sterling;

 

  •  

a spot and forward exchange transaction facility of up to a gross limit of [***]
pounds sterling;

 

  •  

overdraft facility up to an aggregate gross limit of [***] pounds sterling.

• Two Korean kun-mortgages with [***] for [***] KRW as of July 2, 2011.

[***].

These Kun-mortgages constitute a “factory mortgage” established under the
Factory Mortgage Act, which provides for the mortgage with a security interest
with respect to the land and buildings constituting the factory, as well as all
of the machinery, equipment and other assets located in the factory over which
the mortgage has been established.

Restricted Cash Accounts (balances as of September 29, 2012):

 

  • Oclaro, Inc has $[***] in a restricted cash account with [***] as collateral
for its corporate credit card program

 

  • Oclaro Technology Ltd has $[***] in a restricted cash account in favor of HM
Revenue & Customs, and is the Bond provided to allow us to operate our import
deferment account (covers payments of UK Import Duty & UK import VAT). $[***] of
the balance in this account also covers the UK corporate credit card program.

 

  • Bookham Canada has $[***] CAD in a restricted cash account to secure GST
taxes owed

 

  • Bookham Switzerland has USD $[***] in a restricted cash account as
collateral for its building lease.

 

  • Oclaro Technology (Shenzhen) Co. Ltd has a restricted cash account for
$[***] USD.

Guarantees:

 

• Oclaro, Inc. Guarantee of Oclaro Technology Ltd’s performance of Caswell
lease, unsecured.

 

• Oclaro, Inc. Guarantee to [***] in the UK for any outstanding amounts of
Oclaro Technology Ltd under the facilities described above.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

• Guaranty Agreement backing Wells Fargo FX program, guaranteed by Wells Capital
Management account.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

SCHEDULE 4.29

Locations of Inventory and Equipment

As of September 29, 2012, Oclaro, Inc. holds inventory at the Oclaro Facilities
described below and the following offsite locations listed below, organized by
operating site, with legal entity noted in brackets where appropriate. This
information refers to estimates of tehse balances at September 20 or 29, 2012,
as available.

[*** 2 page redacted***]

LISTING OF OCLARO FACILITIES

Oclaro, Inc.

Oclaro (North America), Inc.

2560 Junction Ave.

San Jose, CA 95134

USA

Oclaro Technology Ltd

Caswell, Towcester

Northamptonshire NN12 8EQ

United Kingdom

Paignton Office

Westfield Business Park

Long Road

Paignton

Devon

TQ4 7AU

Avanex Communications Technologies Co. Ltd

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

11/F, Building 89

No. 1122 North Qinzhou Rd.

Caohejing Hi-Tech Park,

Shanghai, 200233, P.R.C.

Mintera Corporation

35 Nagog Park

Acton, MA 01720

USA

Oclaro (New Jersey), Inc.

66 Ford Road, Suite 1221

Denville, NJ 07834

USA

Oclaro (Switzerland) AG

Binzstrasse 17

CH-8045

Zurich, Switzerland

Oclaro Technology (Shenzhen) Co. Ltd.

2 Phoenix Road

Futian Free Trade Zone

Shenzhen 518038, PRC

Oclaro Korea Inc.

2nd Floor Panam Factory Complex

239-2 Panam-Dong, Dong-Gu

Daejeon 300-832

Korea

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

Oclaro, Inc. – San Donato facility

Vi Federico Felline, 4

San Donato Milanese

20097 Milano Italy

Oclaro (North America), Inc. – Horseheads facility

343 Daniel Zenker Drive

Horseheads, NY 14845

Oclaro Photonics, Inc. – Tucson Facility

10831 N. Mavinee Drive, Suite 165

Oro Valley, AZ 85737

Oclaro (Canada) Inc.

308 Palladium Drive

Suite 104

Kanata, Ontario K2V 1A1

Canada

Oclaro Israel, Ltd

8 Hartom Street

Beck Science Center

PO Box 45079

Jerusalem 91450

Israel

Optext, Inc.

46429 Landing Parkway

Fremont CA 94538

And

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

1830 Bering Drive

San Jose, CA 95112

Opnext Japan, Inc.

Komoro

190, Kashiwagi, Komoro-shi

Nagano-ken, 384-8511, Japan

Totsuka

216 Totsuka-cho, Totsuka-ku

Yokohama 244-8567, Japan

Opnext Subsytems, Inc.

3500 Thomas Rd., Suite G

Santa Clara, CA 95954

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years   

an unaudited consolidated and consolidating balance sheet and income statement
covering Parent’s and its Subsidiaries’ operations during such period, and

 

a Compliance Certificate.

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent’s fiscal years    an unaudited consolidated
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period. as soon as available, but in any event within 90 days after the end
of each of Parent’s fiscal years   

consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

 

a Compliance Certificate.

as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,    copies of Parent’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 2 years, year by year,
and for the forthcoming fiscal year, quarter by quarter, certified by the chief
financial officer of Parent as being such officer’s good faith estimate of the
financial performance of Parent during the period covered thereby. if and when
filed by Parent or any of its Subsidiaries,   

Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

any other filings made by any Borrower with the SEC, and

 

any other information that is provided by Parent to its shareholders generally.

 

1



--------------------------------------------------------------------------------

promptly, but in any event within 5 days after Parent or any of its Subsidiaries
has knowledge of any event or condition that constitutes a Default or an Event
of Default,    notice of such event or condition and a statement of the curative
action that Parent and its Subsidiaries proposes to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any Subsidiary of a
Parent,    notice of all actions, suits, or proceedings brought by or against
Parent or any Subsidiary of Parent before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change. upon the
request of Agent,    any other information reasonably requested relating to the
financial condition of Parent or its Subsidiaries. Promptly, but in any event
within 5 days after Parent or any of its Subsidiaries has knowledge thereof,   
the termination of any Material Contract.

 

2



--------------------------------------------------------------------------------

Fiscal Year End

The Parent and its Subsidiaries has a fiscal year that ends on June 30 of each
year except as follows:

1. The following Persons have a fiscal year that ends on December 31 of each
year:

New Focus GmbH

Oclaro Korea, Inc.

Oclaro Israel Limited

Oclaro Japan K.K.

Bookham International Ltd.

Oclaro Technology (Shenzhen) Co., Ltd.

Oclaro Interantional LTD.

Avanex Communications Technologies Co., Ltd.

2. The following Persons have a fiscal year that ends on March 31 of each year:

Opnext, Inc.

Pine Photonics Communications, Inc.

Opnext Subsystems, Inc.

Opnext Germany GmbH

Oclaro Japan, Inc.

StrataLight Communications Canada Inc.

 

3



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Weekly (at any time Adjusted Excess Availability is less than 25% of the
Revolver Commitments, or Qualified Cash is in an amount less than $15,000,000.)
  

an Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records, in each case, in a
format acceptable to Agent in its discretion, tied to the beginning and ending
account receivable balances of Borrower’s general ledger,

 

a detailed report regarding Parent’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash;

 

a Borrowing Base Certificate,

 

a detailed aging, by total, of Borrower’s Accounts , together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

a detailed calculation of those Accounts that are not eligible for the Borrowing
Base, if Borrowers have not implemented electronic reporting,

 

a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts payable
and any book overdrafts (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting) and an aging, by vendor, of any
held checks

 

1



--------------------------------------------------------------------------------

Monthly (no later than the 10th day of each month)   

unless delivered pursuant to clause (a) above, an Account roll-forward with
supporting details supplied from sales journals, collection journals, credit
registers and any other records, in each case, in a format acceptable to Agent
in its discretion, tied to the beginning and ending account receivable balances
of Borrower’s general ledger,

 

unless delivered pursuant to clause (b) above, a detailed report regarding
Parent’s and its Subsidiaries’ cash and Cash Equivalents, including an
indication of which amounts constitute Qualified Cash,

 

notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Parent’s and its Subsidiaries’ Accounts, and

 

unless delivered pursuant to clause (c) above, a Borrowing Base Certificate,

 

unless delivered pursuant to clause (d) above, a detailed aging, by total, of
Borrower’s Accounts, together with a reconciliation and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting),

 

unless delivered pursuant to clause (e) above, a detailed calculation of those
Accounts that are not eligible for the Borrowing Base, if Borrowers have not
implemented electronic reporting,

 

unless delivered pursuant to clause (f) above, a summary aging, by vendor, of
Parent’s and its Subsidiaries’ accounts payable and any book overdrafts
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting) and an aging, by vendor, of any held checks, and

 

a monthly Account roll-forward,.

Monthly (no later than the 30th day of each month)   

a reconciliation of Accounts of Borrower’s general ledger accounts and trade
accounts payable of Parent and its Subsidiaries’ general ledger accounts to, in
each case, their monthly financial statements including any book reserves
related to each category, and

 

a report regarding Parent’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes.

Quarterly    a detailed report regarding Parent’s and its Subsidiaries’
Permitted Dispositions including a detailed list of the assets sold or disposed
of since the Closing Date and the consideration received in connection
therewith. Annually    a detailed list of Parent’s and its Subsidiaries’
customers, including contract expiration dates, together with address and
contact information. Upon request by Agent   

copies of invoices together with corresponding shipping and delivery documents,
and credit memos together with corresponding supporting documentation, with
respect to invoices and credit memos in excess of an amount determined in the
sole discretion of Agent, from time to time.

 

such other reports as to the Collateral or the financial condition of Parent and
its Subsidiaries, as Agent may reasonably request.

 

2



--------------------------------------------------------------------------------

SCHEDULE 6.6

Nature of Business

The following are brief descriptions of the nature of the businesses of Parent,
Borrower and other subsidiaries of Parent

Oclaro, Inc. ( “Oclaro-Inc” or “Parent”)

[***].

Oclaro Technology Limited (“Oclaro-UK” or “Borrower”)

[***].

Avanex Communications Technologies Co., Ltd

[***].

Avanex International Corporation

[***].

Avanex U.S.A. Corporation

[***].

Avalon Photonics AG

[***].

Bookham International Ltd.

[***].

Bookham Nominees Ltd.

[***].

Forthaven Ltd

[***].

Mintera Corporation

[***].

New Focus GmbH

[***].

Oclaro (Canada), Inc.

[***].

Oclaro Innovations LLP

[***].

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

Oclaro Japan K.K.

[***].

Oclaro (North America), Inc.

[***].

Oclaro Photonics, Inc.

[***].

Oclaro Switzerland GmbH

[***].

Oclaro Technology, Inc.

[***].

Oclaro Technology (Shenzhen) Co., Ltd. (“Oclaro-SZ”)

[***].

Oclaro (Thailand) Limited

[***].

Rio Sub 1, Inc.

[***].

Rio Sub 2, Inc.

[***].

Legacy Xtellus Group

Oclaro (New Jersey), Inc.

Oclaro Korea, Inc.

Oclaro Israel Limited

[***].

Oclaro International Ltd.

[***].

Oclaro Malaysia Sbn Bhd

[***].

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

Opnext, Inc.

[***].

Opnext Japan, Inc.

[***].

Opnext Germany GmbH

[***].

Pine Photonics Communications, Inc.

[***].

Opnext Subsystems, Inc.

[***].

Stratalight Communications Canada, Inc.

[***].

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of              between              (“Assignor”) and             
(“Assignee”). Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

(a) In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

(b) The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the and the Advances assigned hereunder, as
reflected on Assignor’s books and records.

(c) The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.

(d) Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

4



--------------------------------------------------------------------------------

(e) As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

(f) Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

(g) This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

(h) THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

as Assignor

By:

 

 

  Name:   Title:

[NAME OF ASSIGNEE]

 

as Assignee

By:

 

 

Name:

 

Title:

 

ACCEPTED THIS             DAY OF             

 

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent

By:

      Name:       Title:    

[AND IF REQUIRED BY SECTION 13.1(a) OF THE CREDIT AGREEMENT

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales

By:    

Name:

   

Title:

   

 

6



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

(a) Borrower: Oclaro Technology Limited

 

(b) Name and Date of Credit Agreement:

Second Amended and Restated Credit Agreement, dated as of November 2, 2012, by
and among Oclaro, Inc. as Parent, Oclaro Technology Limited as Borrower, the
lenders from time to time a party thereto (the “Lenders”), Wells Fargo Capital
Finance, Inc., a California corporation, as the arranger and administrative
agent for the Lenders

 

(c)    Date of Assignment Agreement:

  

 

 

 

(d)    Amounts:

  

(i)     Assigned Amount of Revolver Commitment

   $                    

(ii)    Assigned Amount of Advances

   $                    

(e)    Settlement Date:

  

 

 

 

(f)     Purchase Price

   $                    

(g)    Notice and Payment Instructions, etc.

  

 

Assignee:    Assignor:

 

  

 

 

  

 

 

  

 

 

(h) Agreed and Accepted:

 

 

[ASSIGNOR]

 

By:                                                                      

 

Title:                                                                      

  

[ASSIGNEE]

 

By:                                                                      

 

Title:                                                                      

Accepted:

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent

 

By:      

Name:

Title:

 

7



--------------------------------------------------------------------------------

[AND IF REQUIRED BY SECTION 13.1(a) OF THE CREDIT AGREEMENT

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales

By:     Name:     Title:                             
                                                        ]

 

8



--------------------------------------------------------------------------------

EXHIBIT B-1

 

FORM OF BORROWING BASE CERTIFICATE

Summary Page Borrowing Base Certificate

Date

Name     Oclaro, Inc.

A/R As of:

The undersigned, Oclaro Technology Limited (“Borrower”), pursuant to that
certain Credit Agreement dated as of             (as amended, restated,
modified, supplemented, refinanced, renewed, or extended from time to time, the
“Credit Agreement”), entered into among Borrower, the lenders signatory thereto
from time to time and Wells Fargo Capital Finance, Inc., a California
corporation, as the arranger and administrative agent (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”),
hereby certifies to Agent that the following items, calculated in accordance
with the terms and definitions set forth in the Credit Agreement for such items
are true and correct, and that Borrower is in compliance with and, after giving
effect to any currently requested Advances, will be in compliance with, the
terms, conditions, and provisions of the Credit Agreement.

Accounts Receivable

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

Less Ineligibles (detailed on page 2)

Net Eligible Accounts Receivable —

Accounts Receivable Availability before Sublimit(s)

Net Available Accounts Receivable after Sublimit(s)

Availability before before Loan Balance —

Total Credit Line —                                        
                                                  Suppressed Availability

Availability before Loan Balance —

 

 

1



--------------------------------------------------------------------------------

Letter of Credit Balance   As of: Loan Ledger Balance   As of:

Cash in-transit

 

Adjusted Loan Balance —

 

Net Availability —

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

   List of attachments with this Borrowing Base Certificate:    Authorized
Signer   

Page 2—Accounts Receivable

Availability Detail       Page 2b—Accounts Receivable Concentrations       Page
2c—Accounts Receivable Dilution

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Wells Fargo Capital Finance, Inc.

2450

          Colorado    Avenue

Suite

Santa

   Monica,   

3000

    California

  

    West

   90404

Attn: Business Finance Division Manager         

 

  Re: Compliance Certificate dated                                        
            

Ladies and Gentlemen:

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(the “Credit Agreement”) dated as of November 2, 2012, by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”), Oclaro, Inc., (“Parent”) and
Oclaro Technology Limited (the “Borrower”). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies, in such capacity, that:

(a) The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.

(b) Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

(c) Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Parent and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.

(d) The representations and warranties of Parent and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

(e) Parent and its Subsidiaries are in compliance with the applicable covenants
contained in Section 7 of the Credit Agreement as demonstrated on Schedule 4
hereof.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this             day of             ,             .

 

OCLARO, INC. By:     Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information

 

3



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default

 

4



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties

 

5



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants

 

(a) Fixed Charge Coverage Ratio.

Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a fiscal
quarter-end basis, for the quarter ending             ,             is
            :1.0, which [is/is not] greater than or equal to the amount set
forth in Section 7 of the Credit Agreement for the corresponding period.1

 

1  To be provided for any measurement date occurring immediately before the
occurrence or at any time during the existence of a Triggering Period.

 

6



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Capital Finance, Inc., as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Ladies and Gentlemen:

Reference hereby is made to that certain Second Amended and Restated Credit
Agreement, dated as of November 2, 2012 (the “Credit Agreement”), among Oclaro,
Inc. (“Parent”), Oclaro Technology Limited (“Borrower”), the lenders signatory
thereto (the “Lenders”), and Wells Fargo Capital Finance, Inc., a California
corporation, as the arranger and administrative agent for the Lenders (“Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $            (the “LIBOR Rate
Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3] month(s)
commencing on                    .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof and except to the
extent any representation or warranty expressly related to an earlier date),
(ii) each of the covenants and agreements contained in any Loan Document have
been performed (to the extent required to be performed on or before the date
hereof or each such effective date), and (iii) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to the request above.

 

-1-



--------------------------------------------------------------------------------

Dated:

OCLARO TECHNOLOGY LIMITED,

as Borrower

By   Name:   Title:  

 

Acknowledged by: WELLS FARGO CAPITAL FINANCE, INC., a California corporation, as
Agent By:     Name:     Title:    

 

-2-